/

(

ht

CONTRATO DE PARTILHA DE PRODUÇÃO
ENTRE
A REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ E PRÍNCIPE,
REPRESENTADA PELA AGÊNCIA NACIONAL DO PETRÓLEO
E
ORANTO PETROLEUM — STP, LIMITADA
RELATIVO AO

BLOCO 3

| CONFIDENCIAL
TOP SECRET

=== se

uy ANP-STP h!

AGÊNCIA NACIONAL DO PETRÓLEO DE S.TOMÉ E PRÍNCIPE

bd do Director Executivo
Exmo. Senhor

Administrador do Gabinete de
Registo de Informação Pública

São Tomé
N/Ref Nº. 168/GM/ANP/2011

Assunto: Contrato de Partilha de Produção com ORANTO Petroleum
para o Bloco 3 da ZEE

Excelência,

A Agencia Nacional do Petróleo assinou no passado dia 13 de Outubro o Contrato
de Partilha de Produção com companhia nigeriana ORANTO Petroleum, na
sequência do Primeiro Leilão de Blocos da ZEE.

De conformidade com o Art. 18º. da Lei das Receitas Petrolíferas, vimos remeter a
Vossa Excelência uma cópia do referido contrato, para fins tidos por convenientes.

Igualmente se remete a documentação acessória do Primeiro Leilão de Blocos.

Os nossos respeitosos cumprimentos.

São Tomé, 24 di

Luís Alberto dos Prazeres
Director Executivo

Avenida das Nações Unidas 225 A | CP 1048 S.Tomé | Tel 239226940 Fax 239226937 | Email anp. geralDestomenet | wwwanp-stp-govst
Cláusula Título

= = DO JAU RUM
2 59SNNM ANT

EH cs
Sesannabso:

9 to
o =

AS DA SR De ed
PISA RES

vo vo 1
Sn:

vw
9

ANEXO 1 ÁREA CONTRATUAL...
ANEXO 2 PROCEDIMENTOS CONTABILÍSTICO:
ANEXO 3 PRINCÍPIOS DE PROCEDIMENTO DE

ÍNDICE

DEFINIÇÕES E INTERPRETAÇÃO
BÓNUS E PROJECTOS SOCIAIS...
ÂMBITO ..
PRAZO..
DESCOBERTA COMERCIAL E DECLARAÇÃO DE COMERCIABILIDADE. 10
LIBERTAÇÃO DE ÁREAS... o Ra
PROGRAMA MÍNIMO DE TRABALHO E ORÇAMENTO.
PARTICIPAÇÃO DO ESTADO ..................
DIREITOS E OBRIGAÇÕES DAS PARTES
RECUPERAÇÃO DE CUSTOS OPERACIONAIS E PARTILHA
DE PRODUÇÃO PETROLÍFERA.
AVALIAÇÃO DE PETRÓLEO BRUTO
PAGAMENTOS... o
PROPRIEDADE DOS. EQUIPAMENTOS/DESMANTELAMENTO.
CONTRATAÇÃO E FORMAÇÃO DE CIDADÃOS NACIONAIS...
LIVROS E CONTAS, AUDITORIA E CUSTOS DESEMBOLSADOS
IMPOSTOS E TAXAS ALFANDEGÁRIAS... eteeeeeaesanteasasaas .
SEGURO... o .3
CONFIDENCIALIDADE E ANÚNCIOS PÚBLICOS ..
CESSÃO...
RESCISÃO
FORÇA MAIOR ...............
LEIS E REGULAMENTOS .
GÁS NATURAL...
DECLARAÇÕES E GARANTIAS.
CONCILIAÇÃO E ARBITRAGEM
DATA DE ENTRADA EM VIGOR...
REVISÃO / RENEGOCIAÇÃO DO CONTRATO E CONDIÇÕES FISCAIS.
OPERADOR ........
CONFLITO DE INTERESSES
NOTIFICAÇÕES........
RESPONSABILIDADE.
DISPOSIÇÕES DIVERS

ANEXOS

ATRIBUIÇÃO E LEVANTAMENTO ........... items 56

ANEXO 4 PROCEDIMENTOS DE AQUISIÇÃO E

ANEXO 5 PROCEDIMENTO DE VENDA DE ACTIVOS .
ANEXO 6 MODELO DE GARANTIA DE MATRIZ...

IMPLEMENTAÇÃO DE PROJECTO

O PRESENTE CONTRATO DE PARTILHA DE PRODUÇÃO é celebrado neste dia 15
do mês de OUTUBRO de 2011 entre:

(1) REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ E PRÍNCIPE representada pela
AGÊNCIA NACIONAL DO PETRÓLEO; e

(2) ORANTO PETROLEUM - STP. Limitada, sociedade devidamente constituída e
existente segundo as leis da República Democrática de São Tomé e Príncipe, com sede
social localizada na Rua de Moçambique, Distrito de Agua Grande.

ANTECEDENTES:

(A) | Todo o Petróleo existente no Território de São Tomé e Príncipe, conforme previsto na
Lei do Petróleo, constitui recursos naturais de propriedade exclusiva do Estado.

(B) A AGÊNCIA NACIONAL DO PETRÓLEO com a aprovação do Governo de São
Tomé e Príncipe, tem poderes para celebrar contratos para a realização de Operações
Petrolíferas na e por toda a área, cujas coordenadas estão descritas e definidas no mapa
contido no Anexo 1 deste Contrato, área essa doravante designada a Área Contratual.

(C) O Estado deseja promover Operações Petrolíferas na Área Contratual e o Contratante
deseja associar-se e assessorar o Estado no aceieramento da pesquisa e produção de
recursos petrolíferos em potencial dentro da Area Contratual.

(D) O Contratante possui a capacidade financeira, bem como o conhecimento técnico e a
competência necessários para efectivar as Operações Petrolíferas doravante descritas
neste instrumento em conformidade com o presente Contrato, a Lei do Petróleo e a
Boa Prática em Campo Petrolifero.

(E) Nos termos de e em conformidade com a Lei do Petróleo, o presente Contrato foi
celebrado entre o Estado e o Contratante, para o propósito de Operações Petrolíferas
na Área Contratual.

(F) | ORANTO PETROLEUM-STP, Lda é neste acto designado Operador, segundo a
Cláusula 28 deste Contrato.

AS PARTES CONTRATANTES acordam no seguinte:
1 DEFINIÇÕES E INTERPRETAÇÃO

1.1 | Excepto se o contexto indicar o contrário ou conforme definido na lei do petbleo ou
regulamentos, as seguintes palavras e expressões terão:os seguintes significados:

“Procedimentos Contabilísticos” significa as normas e procedimentos contidos .no
Anexo 2.

“Afiliada” significa, em relação a uma Parte, uma Pessoa que Controla, é Controlada
por, ou está sob o Controlo comum, da Parte ou dessa Pessoa, conforme o caso;

CONFIDENCIAL

Tor SECRET
“Procedimentos de Atribuição e Levantamento” significa os procedimentos de
atribuição de levantamentos descritos no Anexo 3;

“Poço de Avaliação” é o poço cuja finalidade da sua perfuração é determinar a
extensão e/ou o volume de Petróleo de uma Descoberta;

“Associado” significa qualquer Afiliada, subcontratante ou outra pessoa associada
com a pessoa autorizada na realização de Operações Petrolíferas;

“Gás Natural Associado” significa todo o Gás Natural produzido a partir de um
Reservatório cujo conteúdo predominante for Petróleo Bruto e que seja separado do
Petróleo Bruto em conformidade com as práticas internacionais do sector petrolífero
geralmente aceites, inclusive o tampão de gás livre, mas excluindo-se qualquer
Petróleo líquido extraído desse gás, seja por separação normal em campo, desidratação
ou numa instalação de processamento de gás;

“Petróleo Bruto Disponível” significa o Petróleo Bruto recuperado duma Área
Contratual, menos quantidades usadas para Operações Petrolíferas.

“Barril” significa uma quantidade ou unidade de Petróleo Bruto igual a 158,9874
litros (42 (quarenta e dois) galões norte-americanos), a uma temperatura de 15,56º
(quinze vírgula cinquenta e seis graus) Centígrados, 60º (sessenta graus) Fahrenheit,
em 1 (uma) atmosfera de pressão;

“Orçamento” significa a estimativa de custo de itens incluídos num Programa de
Trabalho aprovado.

“Ano Civil” ou “Ano” significa um período de 12 (doze) meses, com início em 1 de
Janeiro e término em 31 de Dezembro, segundo o calendário gregoriano;

“Descoberta Comercial” significa qualquer Descoberta que: tenha sido declarada
comercial pelo Contratante;

“Contrato” significa o presente contrato de partilha de produção, incluindo os
respectivos Considerandos e Anexos, tais como as emendas efectuadas de tempo em
tempo mediante acordo mútuo escrito entre as Partes;

“Área Contratual” significa a área geográfica dentro do Território de São Tomé e
Príncipe que estiver sujeita a este Contrato e segundo descrito no Anexo 1, conforme
essa área possa ser alterada em conformidade com os termos deste instrumento;
“Petróleo com Custo” significa o quantum de Petróleo Bruto Disponível atribuído ao
Contratante para recuperação de Custos Operacionais após a atribuição de Petróleo
com Royalties ao Estado;

“Controlo” significa, em relação a uma Pessoa, o poder de uma outra Pessoa de
assegurar:

(a) através da detenção de acções ou de direitos de voto, directa ou indirectamente ,
ou em relação à primeira Pessoa; ou AL

(b) em virtude de: qualquer poder conferido pelo contrato social ow:por qualquer
outro documento constitutivo da Primeira Pessoa ou de qualquer outra Pessoa,

que os negócios da primeira Pessoa sejam conduzidos em conformidade com as
decisões ou instruções dessa outra Pessoa;

CONFIDENCIAL

Top SECRET

“Petróleo Bruto” significa petróleo mineral bruto e hidrocarbonetos líquidos no seu
estado natural ou obtidos a partir de Gás Natural por meio de condensação ou
extracção;

“Desmantelamento” significa abandonar, desmantelar, transferir, remover e/ou
alienar estruturas, dependências, instalações, equipamentos e outros bens e outras
fábricas usadas nas Operações Petrolíferas na Área Contratual, para limpar a Área
Contratual e torná-la adequada e segura e para proteger o meio ambiente, conforme o
disposto adentro deste contrato e na Lei do Petróleo e outras leis e regulamentos
aplicáveis.

“Ponto de Entrega” significa o ponto localizado dentro da jurisdição do Estado no
qual o Petróleo atinge (i) a flange de admissão no navio de exportação FOB, (ii) a
posição de contagem de uma instalação de carregamento de um oleoduto ou (iii) o
outro ponto dentro da jurisdição do Estado que possa ser acordado entre as Partes;

“Área de Desenvolvimento” significa a extensão de uma área dentro da Área
Contratual apta à Produção de Petróleo identificada numa Descoberta Comercial, e
acordada pela Agência Nacional do Petróleo após a referida Descoberta Comercial;
“Descoberta” significa qualquer/quaisquer estrutura(s) geológica(s) que o
Contratante, após testar, colher amostra e registrar um Poço de Pesquisa, é
comprovado a existência de petróleo acumulado, o contratante julgar que deva ser
avaliada adicionalmente por meio da realização de operações de Avaliação;

“Data de Entrada em Vigor” tem o significado que lhe é atribuído na Cláusula 26.1;
“Período de Pesquisa” tem o significado que lhe é atribuído na Cláusula 4.1;

“Poço de Pesquisa” significa um poço em qualquer/quaisquer. estrutura(s) *
eológica(s), cujo objectivo na data do início desse poço é explorar uma: acumulação :

geolog) jo Ob] Pp Pp ç

de Petróleo cuja existência na ocasião não era comprovada por perfuração;

“Programa de Desenvolvimento de Campos” significa o programa de actividades

apresentado pelo Contratante à Agência Nacional do Petróleo para aprovação
especificando os planos para o Desenvolvimento de uma Descoberta Comercial. Essas

actividades incluem:
(a) Estudos e levantamentos de reservatório, geológicos e geofísicos;

(b) Perfuração de poços de produção e injecção; e

(c) Projecto, construção, instalação, conexão e testes iniciais de equipamenjos,
oleodutos, sistemas, instalações, fábricas e actividades afins necessárias &ara
produzir e operar esses Poços, para extrair, reservar, tratar, manusear, armazenar,
transportar e entregar Petróleo e para assumir projectos de repressurização,
reciclagem e outros projectos de recuperação secundários e terciários;

“Força Maior” tem ó significado que lhe é atribuído na Cláusula 21;
“Governô” significa o goveimo de São Tomé é Príncipé, conforme previsto nô artigo
109 da Constituição;

“LIBOR” significa a taxa de juros à qual depósitos de dólares dos Estados Unidos
com duração de 6 (seis) meses são oferecidos à Taxa Interbancária do Mercado de

4

CONFIDENCIAL
ToP SECRET

Londres publicada no Financial Times de Londres. A taxa LIBOR aplicável para cada
mês ou parte dele dentro de um período de juros aplicável será a taxa de juros
publicada no Financial Times de Londres no último dia útil do mês civil
imediatamente anterior. Se essa taxa não for citada no Financial Times de Londres
durante um período de 5 (cinco) dias úteis consecutivos, uma outra taxa (por exemplo,
a taxa citada no Wall Street Journal) escolhida de mútuo acordo entre a Agência
Nacional do Petróleo e o Contratante será aplicada;

“Compromisso Financeiro Mínimo” tem o significado que lhe é atribuído na
Cláusula 7.4(a);

“Obrigações Mínimas de Trabalho” tem o significado que lhe é atribuído na
Cláusula 7.2;

“Conta Nacional do Petróleo” significa a conta constituída segundo a Lei das
Receitas Petrolíferas;

“Agência Nacional do Petróleo” significa a agência reguladora nacional constituída
pelo Decreto-Lei 5/2004 de 14 de Junho, que é responsável pela regulamentação e
supervisão das Operações Petrolíferas ou qualquer agência que suceda à Agência
Nacional do Petróleo em relação a alguns ou a todos os seus poderes;

“Gás Natural” significa todos os hidrocarbonetos e inertes gasosos, inclusive gás
mineral húmido, gás mineral seco, gás produzido em associação com Petróleo Bruto e
gás residual remanescente após a extracção de hidrocarbonetos líquidos do gás
húmido, mas não incluindo Petróleo Bruto;

“Lei das Receitas Petrolíferas” significa a lei de receita petrolífera do Estado, Lei Nº
8/2004 de 30 de Dezembro, conforme alterada, suplementada ou substituída
periodicamente;

“Custos Operacionais” significa gastos incorridos e obrigações contraídas conforme
determinado segundo o Artigo 2 do Procedimento Contavilístico;

“Partes” ou “Parte” significa as partes ou uma parte deste Contrato;

“Petróleo” significa:

(a) qualquer hidrocarboneto que ocorra naturalmente, quer em estado gasoso, líquido
ou sólido;

(b) qualquer mistura de hidrocarbonetos que ocorra naturalmente, quer em estado

gasoso, líquido ou sólido; ou

(c) qualquer Petróleo (conforme definido acima) que tenha sido devolvido a
Reservatório;

“Lei do Petróleo” significa a Lei-Quadro das Operações Petrolíferas, Lei Nº 16/2009,
conforme alterada, suplementada ou substituída periodicamente, e os regulamentos e
directivas aprovadas de acordo com essa lei; E

“Operações Petrolíferas” significa actividades exercidas na Área Contratual com as
seguintes finalidades:

12

(a) Pesquisa, Avaliação, Desenvolvimento, Produção, transporte, venda ou
exportação de Petróleo;

(b) construção, instalação ou operação de quaisquer estruturas, dependências ou
instalações para o Desenvolvimento, Produção e exportação de Petróleo, ou
Desmantelamento ou remoção de qualquer estrutura, dependência ou instalação
desse tipo;

“Lei de Tributação sobre o Petróleo” significa a Lei de Tributação do Petróleo, Lei
Nº15/2009, conforme alterada, suplementada ou substituída periodicamente;
“Receitas” significa o valor em dólares dos Estados Unidos determinado pela
multiplicação do Preço Realizável pela quantidade de Barris de Petróleo Bruto
Disponível extraído por uma Parte;

“Período de Produção” tem o significado que lhe é atribuído na Cláusula 4.1;

“Petróleo com Lucro” significa o saldo do Petróleo Bruto Disponível após a
atribuição de Petróleo com Royalties e Petróleo com Custo;

“Trimestre” significa o período de três (3) Meses consecutivos começando do
primeiro dia de Janeiro, Abril, Julho e Outubro de cada Ano;

“Preço Realizável” significa o preço em dólares dos Estados Unidos por Barril
determinado em conformidade com a Cláusula 11;

“Área Libertada” significa a parcela da Área Contratual que for libertada segundo e
em conformidade com as Cláusulas 5.1(d) e/ou 6;

“Reservatório” significa uma formação subterrânea porosa e permeável contendo
uma acumulação individual e separada de Petróleo produzível que for limitado por
obra impermeável e/ou barreiras de água e for caracterizado por um sistema único de
pressão natural;

“Área Retida” significa a parcela da Área Contratual que for retida após uma
libertação segundo as Cláusulas 5.1(d) e/ou 6;

“Royalties” ou “Petróleo com Royalties” significa o quantum de Petróleo Bruto
Disponível atribuído ao Estado, com base em percentuais calculados como uma
função de taxas de produção diária, conforme disposto na Cláusula 10.1(a);

“Estado” significa a República Democrática de São Tomé e Príncipe;
“Imposto” significa o imposto exigível segundo a Lei de Tributação sobre o Petróleo;

“Gás Natural Não Associado” significa todo o Petróleo gasoso produzido a partir
Reservatórios de Gás Natural e inclui gás húmido, gás seco e gás residual
remanescente após a extracção de Petróleo líquido de gás húmido; e

“Programa de Trabalho” significa um. compromisso de trabalho, detalhando as

, Operações Petrolíferas a serem realizadas na Área Contratual para o período exigido,

conforme definido na Cláusula 7.

Excepto se o contexto exigir o contrário, uma referência ao singular incluirá o plural e
vice-versa e uma referência a qualquer género incluirá todos os géneros.

Os Anexos fazem parte integrante do presente Contrato.

CONFIDENCIAL
Tor SEC

RET

14

15

2,

22

253

2.5

O índice e os cabeçalhos deste Contrato são inseridos para facilidade de referência
apenas e não afectarão o significado ou a interpretação deste instrumento.

Referências neste Contrato às palavras “inclui”, “inclusive” e “outros” serão
interpretadas sem limitação.

Na hipótese de qualquer inconsistência entre o corpo principal deste Contrato e
qualquer Anexo, as disposições do primeiro prevalecerão.

BÓNUS E PROJECTOS SOCIAIS

Bónus de Assinatura

O Contratante pagará ao Estado, por meio de depósito na Conta Nacional de Petróleo,
um bónus de assinatura no valor de Dois Milhões de Dólares dos Estados Unidos (U.S
$ 2.000.000,00) dentro de 30 (trinta) dias após a assinatura deste Contrato e em fundos
imediatamente disponíveis.

Bónus de Produção
O Contratante pagará ao Estado, por meio do depósito na Conta Nacional de Petróleo

bónus de produção com base na consecução de Produção de Petróleo cumulativa
proveniente de cada Área de Desenvolvimento da seguinte maneira:

Produção Cumulativa (milhões de Barris ou Bónus (US $ milhões)
equivalente em Barris) o
50 7,5
Doo º 150. | 10
450 15
600 15
750 15

Os bónus de produção previstos na Cláusula 2.2 serão pagáveis ao Estado, por meio de
depósito na Conta Nacional de Petróleo, dentro de 30 (trinta) dias após o referido nível
de Produção ter sido atingido pela primeira vez em fundos imediatamente disponíveis.

Os bónus de assinatura e produção previstos nesta Cláusula 2 não serão passíveis de L
recuperação a título de Petróleo com Custo ou deduzíveis para propósitos fiscais.

Projectos Sociais

O Contratante obriga-se a empreender projectos sociais durante cada fase do Perí
de Pesquisa avaliados, no mínimo, nos montantes abaixo indicados:

Fase I: Duzentos Mil Dólares dos Estados Unidos por-ano (US $ 200.000,00)
perfazendo um total de Oitocentos Mil Dólares dos Estados Unidos (US $
800.000,00);

ciAL

RET

2.6

2.7

v

3.2

33)

Fase II: Duzentos Mil Dólares dos Estados Unidos por ano (US $ 200.000,00)
perfazendo um total de Quatrocentos Mil Dólares dos Estados Unidos (US $
400.000,00);

Fase III: Duzentos Mil Dólares dos Estados Unidos por ano (US $ 200.000,00)
perfazendo um total de Quatrocentos Mil Dólares dos Estados Unidos (US $
400.000,00);

Se o Petróleo for produzido na Área Contratual, o Contratante empreenderá projectos
sociais adicionais de acordo com a seguinte tabela:

Produção Cumulativa (milhões de barris ou Valor (US $ milhões) do
equivalente em barris) Projecto
20 1,5
40 L5

Os detalhes dos projectos sociais a ser empreendidos pelo Contratante em
conformidade com a Cláusula 2.5 serão determinados mediante acordo entre o
Contratante e a Agência Nacional do Petróleo. Na falta desse acordo, cada qual do
Contratante e a Agência Nacional do Petróleo submeterá uma proposta a um perito
designado pelo Banco Mundial, o qual determinará qual das 2 (duas) propostas será
implementada. O Contratante será responsável por todos e quaisquer custos e despesas
associados à determinação de perito acima. O valor dos projectos previstos na
Cláusula 2.5 acima não será passível de recuperação a título de Petróleo com Custo ou
dedutíveis para propósitos fiscais.

O Contratante será responsável pela execução de todos os projectos sociais acordados
ou seleccionados que serão empreendidos com toda a competência e cuidado
razoáveis.

ÂMBITO

O presente Contrato é um contrato de partilha de produção atribuído segundo a Lei do
Petróleo e regido em conformidade com os termos e disposições deste instrumento. A
condução das Operações Petrolíferas e o fornecimento das exigências financeiras e
técnicas por parte do Contratante nos termos deste instrumento serão com a prévia
aprovação ou consulta prévia à Agência Nacional do Petróleo, conforme exigido por
este Contrato ou pela Lei do Petróleo. O Estado neste acto nomeia e constitui o
Contratante sua(s) empresa(s) exclusiva(s) para realizar Operações Petrolíferas na
Área Contratual,

Durante o prazo deste Contrato, o Petróleo Bruto Disponível total será atribuído à:
Partes, em conformidade com as disposições da Cláusula 10, com os Procediment:
Contabilísticos e com os Procedimentos de Atribuição e Levantamento.

O Contratante, juntamente com as suas Afiliadas, proverá todas as Receitas e arcará
com todos os riscos dos Custos Operacionais e o risco exclusivo de conduzir as
Operações Petrolíferas.

3.4

41

42

44

4.5

4.6

O Contratante se envolverá em Operações Petrolíferas exclusivamente em
conformidade com a Lei do Petróleo, a Lei de Tributação sobre o Petróleo, as Boas
Práticas em Campo de Petróleo e todas as demais leis e regulamentos aplicáveis.

PRAZO

Sujeito à Cláusula 20, o prazo deste Contrato será por um período de 28 (vinte e oito)
anos a partir da Data de Entrada em Vigor, com um período de Pesquisa e Avaliação
de 8 (oito) anos, conforme prorrogado segundo as Cláusulas 5.1(b) e/ou (c) (o
“Período de Pesquisa”) e um período de Produção de 20 (vinte) anos (o “Período de
Produção”).

O Período de Pesquisa será dividido da seguinte maneira:

Fase I: 4 (quatro) anos a partir da Data de Entrada em Vigor;

Fase II: a partir da conclusão da Fase I até 2 (dois) anos após a conclusão da
Fase I; e

Fase HI: a partir da conclusão da Fase II até 2 (dois) anos após a conclusão da

Fase II, conforme prorrogado segundo as Cláusulas 5.1(b) e/ou (c).

O Contratante iniciará as Operações Petrolíferas no máximo 30 (trinta) dias após a
Agência Nacional do Petróleo ter aprovado o primeiro Programa de Trabalho.

Desde que o Contratante tenha cumprido todas as suas obrigações relativas à fase
vigente do Período de Pesquisa conforme descrito na Cláusula 7.2. o Contratante
poderá iniciar a fase seguinte. O Contratante enviará à Agência Nacional do Petróleo
notificação por escrito da sua intenção de iniciar a próxima fase do Período de
Pesquisa com o tempo mínimo de pelo menos 60 (sessenta) dias previamente a
conclusão da fase em curso. O relatório deve constar que o compromisso de trabalho
para esta fase foi cumprido. O Ministério poderá, sobre requerimento, isentar das
obrigações de trabalho.

Desde que o Contratante tenha cumprido todas as suas obrigações relativas à fase em
curso do Período de Pesquisa conforme descrito na Cláusula 7.2, o Contratante poderá
rescindir o presente Contrato na conclusão de qualquer fase durante o Período de
Pesquisa, em conformidade com a Cláusula 20.7.

O Contratante terá o direito de produzir Petróleo a partir de cada Área di
Desenvolvimento por um período de 20 (vinte) anos a contar da data em que,

Contratante declarar uma Descoberta Comercial na área pertinente, em :conformidáde
com a Cláusula 5.1(b). O presente Contrato será rescindido em relação:à Área: de
Desenvolvimento pertinente ao término do referido período de 20 (vinte) anos,
excepto se a Agência Nacional do Petróleo conceder uma prorrogação mediante
requerimento do Contratante. Poderá ser concedido ao Contratante, em relação a
qualquer Área de Desenvolvimento, 1 (um) ou mais períodos de prorrogação de 5
(cinco) anos para uma Área de Desenvolvimento até que todo o Petróleo tenha sido

5.1

5.2

6.1

economicamente esgotado. Em relação a qualquer dessas prorrogações, as Partes
obrigam-se a envidar esforços de boa-fé para renegociar as condições comerciais deste
Contrato que regem a Área de Desenvolvimento aplicável no mínimo 5 (cinco) anos
antes da expiração do período inicial de 20 (vinte) anos e no mínimo 2 (dois) anos
antes da expiração de qualquer período de prorrogação subsequente.

DESCOBERTA COMERCIAL E DECLARAÇÃO DE COMERCIA BILIDADE

A sequência de Operações Petrolíferas para o estabelecimento de uma Descoberta
Comercial de Petróleo (que não Gás Natural Desassociado) será a seguinte:

(a) O Contratante terá um período de até quarenta e cinco (45) dias a partir da data
na qual a perfuração do Poço de Pesquisa aplicável terminar para declarar se o
Poço de Pesquisa provou ser uma Descoberta ou não;

(b) O Contratante terá então um período de 2 (dois) anos (excepto se de outro
modo acordado pela Agência Nacional do Petróleo) a partir da declaração de
uma Descoberta para declarar a Descoberta por sua própria conta ou em
conjunto com outras Descobertas uma Descoberta Comercial;

(c) Se o Contratante declarar uma Descoberta Comercial, ela terá um período de 2
(dois) anos (excepto se de outro modo acordado pela Agência Nacional do
Petróleo) a partir da data em que o Contratante declarar que uma Descoberta
ou conjunto de Descobertas é uma Descoberta Comercial para apresentar um
Programa de Desenvolvimento em Campo à aprovação da Agência Nacional
do Petróleo;

(d) na hipótese de uma Descoberta não ser considerada uma Descoberta
Comercial, mediante a expiração do período estipulado na Cláusula 5.1(b), o
Estado poderá, desde que envie notificação com antecedência de no mínimo 6
(seis) meses, exigir que o Contratante imediatamente libere, sem qualquer
contraprestação ou indemnização, a área que inclui a Descoberta, inclusive
todos os seus direitos a Petróleo que possam originar-se da referida
Descoberta.

(i) Sea Agência Nacional do Petróleo aprovar o Programa de Desenvolvimento de
Campo, o Contratante deverá iniciar o desenvolvimento de campo e a
produção em conformidade com o cronograma estabelecido no Programa.

Gás Natural Desassociado será desenvolvido em conformidade com a Cláusula 23.4.

LIBERTAÇÃO DE ÁREAS

O Contratante deve libertar todo ouparte da Área Contratual deacordo
seguinte:

(a) 25% (vinte e cinco por cento) da área de superfície inicial da Área Contratual
serão libertados na conclusão da fase 1 do Período de Pesquisa;

IDENCIAL
op SECRET

10

6.2

63

6.4

71

72

(b) 25% (vinte e cinco por cento) adicionais da área de superfície inicial da Área
Contratual serão libertados na conclusão da fase 2 do Período de Pesquisa; e

(c) o restante da Área Contratual será libertado na conclusão da fase 3 do Período
de Pesquisa, menos:

(1) qualquer Área de Desenvolvimento;

(ii) áreas em relação às quais a aprovação de um Programa de
Desenvolvimento em Campo esteja pendente, até que isso seja
finalmente decidido; e

(ii) qualquer área reservada para uma possível Avaliação de Gás Natural
Desassociado em relação à qual o Contratante esteja discutindo com o
Estado, em conformidade com a Cláusula 23.4.

As Áreas Retidas e Libertadas serão unidades contínuas é exclusivas, delimitadas
pelas coordenadas geográficas a serem aprovadas pela Agência Nacional do Petróleo.

Qualquer Área Libertada reverterá para o Estado.

Sujeito às obrigações do Contratante na Cláusula 7 e as obrigações de
Desmantelamento, o Contratante pode, a qualquer momento, notificar a Agência
Nacional do Petróleo com três (3) meses de antecedência, por escrito, que tem
intenção de libertar os seus direitos sobre todo ou parte da Área Contratual. Em
nenhum caso deve uma libertação voluntária por parte do Contratante sobre todo ou
uma parte da Área Contratual diminuir as obrigações incluído no Programa Mínimo de
Trabalho ou o Compromisso Financeiro Mínimo:

PROGRAMA MÍNIMO DE TRABALHO E ORÇAMENTO

Dentro de 2 (dois) meses após a Data de Entrada em Vigor e posteriormente, no
mínimo 3 (três) meses antes do início de cada Ano Civil, o Contratante preparará e
apresentará para aprovação da Agência Nacional do Petróleo, um Programa de
Trabalho e um Orçamento para a Área Contratual especificando as Operações
Petrolíferas que o Contratante propõe realizar durante o Ano seguinte, ou no caso do
primeiro Programa de Trabalho e Orçamento, durante o restante do Ano vigente.

O Programa de Trabalho mínimo para cada fase do Período de Pesquisa é da seguinte
maneira (as “Obrigações Mínimas de Trabalho”):

(a) Fase 1: O Contratante deverá:
ú - Comprar e Reprocessar todos os; dados sísmicos 2 D existentes
Bloco;
- Realizar Estudos Geológicos e Geofísicos (AVO, Estudos geoquímicos
e sequências estratigráficas);
- Realizar Estudos Ambientais;
- Realizar estudos magnéticos e gravimétricos cobrindo o Bloco na

n

7)
f
/

73

74

(b)

(c)

totalidade;

- Adquirir, processar e interpretar um mínimo (opcional) de 2500 Kms de
dados sísmicos 2D;

- Adquirir, processar e interpretar um mínimo de 1500 Kms2 dados
sísmicos 3D a partir da Data de Entrada em Vigor do Contrato;

- Entregar a documentação completa da interpretação e relatório
extensivo de avaliação à Agência Nacional do Petróleo, cobrindo todos
níveis estratigráficos relevantes do Bloco, baseado nos dados 2D
existentes e os de 3D adquiridos, seis meses antes da conclusão da fase
I.

Fase II: Se o Contratante optar por iniciar a fase II, do Período de Pesquisa, o

Contratante deverá:

- Realizar Estudos Ambientais;

- Proceder a perfuração de um Poço de Pesquisa até uma profundidade
total mínima de 6500 metros TVD;

- Realizar estudos de avaliação técnica e económica das descobertas bem
como da prospectividade existente.

Fase III: Se o Contratante optar por iniciar a fase III, do Período de Pesquisa, o

Contratante deverá:

- Realizar Estudos Ambientais;

- Proceder a perfuração de um Poço de Pesquisa até uma profundidade
total mínima de 6500 metros TVD;

- Realizar estudos de avaliação técnica e económica das descobertas bem
como da prospectividade existente.

Durante as fases do Período de Pesquisa, a Agência Nacional do Petróleo levará a cabo
uma avaliação do meio de percurso das actividades inerentes ao Programa Mínimo de
Trabalho no Bloco. Se no momento de avaliação o Contratante não tiver cumprido o
Programa Mínimo de Trabalho acordado com respeito à Clausula 7.1, a ANP-STP
emitirá uma notificação escrita ao Contratante que deverá agir imediatamente no
sentido de dar cumprimento ao Programa Mínimo de Trabalho acordado.

Compromissos Financeiros Mínimos

(a)

(b)

O Contratante será obrigado a contrair o seguinte compromisso finai
mínimo (o “Compromisso Financeiro Mínimo”):

Fase 1: Quinze Milhões de Dólares dos Estados Unidos (US $ 15.000.000,00;)
Fase II: Cem Milhões e Cinquenta Mil Dólares dos Estados Unidos (US $
100.050.000,00); i

Fase III: Cem Milhões e Cinquenta Mil Dólares dos Estados Unidos (US. $
100.050.000,00);

Se o Contratante satisfizer as Obrigações Mínimas de Trabalho contidas na
Cláusula 7.2 para cada fase do Período de Pesquisa, então o Contratante será

12

3

7.6

77

7.8

7.9

considerada como tendo satisfeito os Compromissos Financeiros Mínimos de
cada uma dessas fases.

(c) Se o Contratante não concluir o Compromisso de Trabalho Mínimo
relativamente a qualquer fase do Período de Pesquisa e esse compromisso não
tiver sido transferido para a próxima fase, se esta ocorrer, com o consentimento
da Agência Nacional do Petróleo, então o Contratante pagará ao Estado, por
meio de depósito na Conta Nacional de Petróleo a diferença entre o
Compromisso Financeiro Mínimo relativo à fase então vigente e o valor
efectivamente despendido nas Operações Petrolíferas para essa fase, a título de
danos compensatórios integrais e acordo final de todas as possíveis
reivindicações por violação deste Contrato e, sujeito à Cláusula 20, o presente
Contrato será rescindido.

O Contratante será justificada em relação a qualquer atraso ou à não observância em
cumprir os termos e condições das Cláusulas 7.2 e/ou 7.4:

(a) durante o período de Força Maior; ou

(b) se a Agência Nacional do Petróleo negar permissão ao Contratante para
perfurar.

O prazo para o cumprimento de quaisquer Obrigações Mínimas de Trabalho
incompletas em relação a qualquer fase do Período de Pesquisa e o prazo deste
Contrato serão prorrogados pelos seguintes períodos, nas circunstâncias contidas na
Cláusula 7.5:

(a) em relação à Cláusula 7.5(a), pelo períódo em que prevalecer a Força Maior; e

(b) em relação à Cláusula 7.5(b), por 6 (seis) meses para que o Contratante possa
apresentar um plano de perfuração revisto considerado satisfatório pela
Agência Nacional do Petróleo.

Se qualquer circunstância descrita nas Cláusulas 7.5 e 7.6 não for solucionada dentro
dos períodos especificados acima, então, após consulta à Agência Nacional do
Petróleo, o Contratante será responsável pelo pagamento à Conta Nacional do Petróleo
de um valor correspondente ao trabalho dessa fase que não foi concluído, e sujeito à
Clausula 20, este Contrate será terminado imediatamente.

Qualquer Obrigação de Trabalho Mínima não cumprida em qualquer fase do Perio,
de Pesquisa poderá, com o a autorização escrita da Agência Nacional do Petróleo,
acrescida à Obrigação de Trabalho Mínimo da fase imediatamente seguint A
Agência Nacional do Petróleo não negará ou retardará indevidamente a emissão dessa

autorização sem que haja motivo que justifique tal acto.

Os gastos ou o trabalho do Contratante que ultrapassar as Obrigações Mínimas de
Trabalho ou o Compromisso Financeiro Mínimo em relação a qualquer fase serão
creditados contra e reduzirão a Obrigação de Trabalho Mínima ou o Compromisso
Financeiro Mínimo para a fase imediatamente seguinte.

13

7.10 Coma finalidade de determinar se um Poço de Pesquisa ou um Poço de Avaliação foi

VAU!

perfurado em conformidade com a Obrigação de Trabalho Mínima, esse poço será
considerado perfurado se a profundidade total mínima acima for atingida ou se ocorrer
qualquer um dos seguintes eventos antes de a profundidade total mínima ser
alcançada:

(a) é feita uma Descoberta e uma perfuração adicional poderá causar dano
irreparável a essa Descoberta;

(b) é encontrada rocha de embasamento;

(c) a Agência Nacional do Petróleo e o Contratante acordam que o poço é
perfurado com a finalidade de satisfazer a obrigação de cumprir a Obrigação
de Trabalho Mínima; ou

(d) são encontradas dificuldades técnicas, as quais, na opinião do Contratante e de
acordo com a prática internacional razoável e prudente relativa a campos de
petróleo tornam a perfuração adicional impraticável, não económica, insegura
ou um risco ao meio ambiente.

O Período de Pesquisa previsto na Cláusula 7.2 poderá ser prorrogado por mais 6
(seis) meses para a conclusão da perfuração e testes de qualquer poço em relação ao
qual as operações foram iniciadas no término da fase III desse período (conforme
prorrogado); ressalvado que se nenhuma Descoberta Comercial tiver sido declarada
pelo Contratante durante o Período de Pesquisa, conforme o mesmo possa ser
prorrogado, o presente Contrato será automaticamente rescindido.

7.12 Garantia de Execução

(a) Dentro de 30 (trinta) dias a partir da data de assinatura deste Contrato, o
Contratante apresentará uma garantia de execução, numa forma aprovada pela
Agência Nacional do Petróleo e prestada por uma instituição financeira
internacional de boa reputação aprovada pela Agência Nacional do Petróleo
para cobertura do Compromisso Financeiro Mínimo relativo à fase I do
Período de Pesquisa. O não cumprimento por parte do Contratante de prestar a
respectiva Garantia de Execução, tornará este Contrato nulo e sem efeito,
independentemente da razão desse incumprimento e o Contratante não poderá
invocar Força Maior.

(b) Se o Contratante satisfizer integralmente as condições para a continuação da;
Operações Petrolíferas no término da fase I do Período de Pesquisa segund,
Cláusula 7.2, uma garantia de execução substituta na mesma forma e expedida
pela mesma instituição financeira internacional, excepto se de outro modo
acordado pela Agência Nacional do Petróleo, -será apresentada dentro de 30
(trinta) dias a partir da data da prorrogação para cobertura: do Compromisso
Financeiro Mínimo relativo à fase II do Período de Pesquisa.

14

(c) Se o Contratante satisfizer integralmente as condições para a continuação das
Operações Petrolíferas no término da fase II do Período de Pesquisa segundo a
Cláusula 7.2, uma garantia de execução substituta na mesma forma e expedida
pela mesma instituição financeira internacional, excepto se de outro modo
acordado pela Agência Nacional do Petróleo, será apresentada dentro de 30
(trinta) dias a partir da data da prorrogação para cobertura do Compromisso
Financeiro Mínimo relativo à fase III do Período de Pesquisa.

7.13 A garantia de execução, terminará no fim de cada fase, se as Obrigações Mínimas de
Trabalho ou o Compromisso Financeiro Mínimo dessa fase tiverem sido integralmente
satisfeitos.

7.14 Garantia

No prazo de 30 (trinta) dias a partir da assinatura deste Contrato, o Contratante
apresentará uma garantia prestada por uma controladora aprovada pela Agência
Nacional do Petróleo, no modelo do Anexo 7, que será válida até 4 (quatro) anos após
a rescisão do presente Contrato.

8. PARTICIPAÇÃO DO ESTADO

8.1 O Estado, através da Agência Nacional Petróleo ou outra entidade designada pelo
Estado, terá, a partir da Data de Entrada em Vigor, um interesse participativo
financiado de Dez por cento (10%) dos direitos e participação do Contratante de
acordo com este Contrato. O Contratante irá financiar, suportar e pagar todos os
custos, despesas e montantes devidos relativos às Operações Peirolíferas levadas a
cabo de acordo com este Contrato.

8.2 A Agêscia Nacional do Petróleo ou outra entidade designada pelo Estado será parte do
Contrato de Operação Conjunta no que diz respeito ao interesse participativo
financiado referido na Clausula 8.1.

8.3 Quando começar a Produção comercial, o Contratante terá direito a receber cem por  .
cento (100%) do Petróleo com Custo para recuperação de todos os custos, despesas e |
montantes pagos no que diz respeito às Operações Petrolíferas, de acordo com a
Clausula 8.1 e incorridos pela Agência Nacional do Petróleo ou outra entidade
designada pelo Estado.

8.4 — A Agência Nacional do Petróleo ou outra entidade designada pelo Estado terá direito a
receber a percentagem relevante da quota de Petróleo com Lucro ao qual o Contratante
tem direito de acordo com a Clausula 10.1(d).

8.5 A Agência Nacional do Petróleo ou outra entidade designada pelo Estado terá direito a
- qualquer momento, mediante notificação por escrito ao Contratante, dê converter o'se)
interesse participativo financiado em um interesse participativo: plêno; momento'e;

que a Agência Nacional do Petróleo ou outra entidade designada pelo Estado mantém

o seu direito aos Dez por cento (10%) de interesse participativo financiado e terá

direito a um adicional de Cinco por cento (5%) de interesse participativo pleno de todo

15

9.1

9.2

o Petróleo Bruto Disponível ao qual o Contratante tem direito nos termos deste
Contrato.

DIREITOS E OBRIGAÇÕES DAS PARTES
De acordo com o presente Contrato, a Agência Nacional do Petróleo:

(a) trabalhará, segundo a Cláusula 14, em conjunto com a equipe de profissionais
do Contratante, na execução das Operações Petrolíferas nos termos do presente
Contrato;

(b) assessorará e agilizará a execução de Operações Petrolíferas e Programas de
Trabalho por parte do Contratante, inclusive assistência na obtenção ou de
outro modo disponibilização de todos os vistos, autorizações de trabalho,
direitos de passagem e servidões activas que possam ser razoavelmente
solicitados pelo Contratante. Todas as despesas incorridas pela Agência
Nacional do Petróleo a pedido do Contratante na prestação da referida
assistência serão reembolsadas à Agência Nacional do Petróleo pelo
Contratante, em conformidade com a Cláusula 12. Esse reembolso será feito
contra apresentação de facturas e será em dólares dos Estados Unidos. O
Contratante incluirá esses reembolsos nos Custos Operacionais;

(c) terá o direito de recuperar do Contratante todos os custos que forem
razoavelmente incorridos para fins das Operações Petrolíferas;

(d) terá a titularidade legal e manterá os originais de todos os dados e informações
resultantes das Operações Petrolíferas, inclusive registos geográficos;
geofísicos, de engenharia, de poços, relatórios de conclusão, produção,
operações e de situação e quaisquer outros dados e informações que o
Contratante possa compilar durante o prazo deste Contrato, ressalvado,
entretanto, que o Contratante terá o direito de manter cópias e usar esses dados
e informações durante o prazo do presente Contrato; e

(e) não exercerá qualquer de seus direitos ou poderes sobre a Área Contratual em
detrimento dos direitos do Contratante de outro modo que não em
conformidade com a Lei do Petróleo.

Segundo o presente Contrato, o Contratante:

(a) pagará prontamente ao Estado, por meio de depósito na Conta Nacionalfde
Petróleo, todas as taxas, bónus e outros valores devido ao Estado nos termos
deste Contrato;

(b) proverá todos as Receitas necessários ao pagamento dos Custos Operacionais; :
inclusive recursos financeiros: exigidos para o fornecimento de:-todos:os
materiais, . equipamentos, instalações, suprimentos e exigências técnicas
(inclusive pessoal) quer adquiridos ou arrendados;

(o)

(d)

(e)

(1

(g)

(h)

(6)

6)

proverá todos os demais recursos financeiros necessários à realização de
Programas de Trabalho, inclusive pagamentos a terceiros que prestarem
serviços ao Contratante na execução das Operações Petroliferas;

elaborará Programas de Trabalho e Orçamentos e executará os Programas de
Trabalho aprovados em conformidade com as Boas Práticas relativas a
Campos de Petróleo, com o objectivo de evitar desperdícios e obter o retorno
máximo final de Petróleo, a um custo mínimo;

exercerá todos os direitos, cumprirá todas as obrigações segundo a Lei do
Petróleo e quaisquer outras leis aplicáveis e pagará as seguintes taxas ao
Estado, por meio de depósito na Conta Nacional de Petróleo (tudo expresso em
dólares dos Estados Unidos):

Submissão das Propostas $25.000

Submissão para entrada no Período de Produção: $500.000
Submissão para ceder ou de outro modo transferir | $100.000
qualquer participação neste Contrato, durante o
Período de Pesquisa):

Submissão para ceder ou de outro modo transferir | $300.000
qualquer participação neste Contrato, durante o
Período de Produção):

Submissão para rescisão do Contrato: $100.000

Submissão para iniciar a perfuração: $25.000

assegurará que todo o equipamento arrendado levado para o Território de São
Tomé e Príncipe para a execução de Operações Petrolíferas seja tratado em
conformidade com os termos dos contratos de arrendamento aplicáveis;

terá o direito de entrar e sair tanto da Área Contratual como das instalações ali
localizadas em todos os momentos durante o prazo deste Contrato;

entregará prontamente à Agência Nacional do Petróleo, para custódia
permanente, as vias originais dos dados, informações e registos geológicos,
geofísicos, sobre perfuração, produção de poços, operacionais e outros que ela
ou as suas Associadas possa compilar durante o prazo deste Contrato;

elaborará declarações de imposto estimadas e finais e as apresentará
tempestivamente à autoridade fiscal pertinente, em conformidade com a Lei d
Tributação sobre o Petróleo;

terá o direito de levantar, em conformidade com os procedimentos ds
atribuição e levantamento a serem acordados pelas Partes no prazo de 6 (sej
meses antes do início da Produção, e de acordo com os princípios:
estabelecidos no Anexo 3, e de livremente exportar e reter no exterior ds
recibos oriundos da venda de Petróleo Bruto Disponível que lhe é atribuído
segundo o presente Contrato;

IDENCIAL
ECRET

NF
Tor Ss

(1)

(é)

(m)

(m)

(0)

(a)

elaborará e executará planos e programas do Estado de formação e aprendizado
desse ramo de actividade para cidadãos de São Tomé e Príncipe para todas as
categorias de funções relativas às Operações Petrolíferas segundo e em
conformidade com a Lei do Petróleo;

contratará somente o pessoal qualificado que for exigido para a execução das
Operações Petroliferas, em conformidade com as Boas Práticas relativas a
Campos Petrolíferos e de maneira prudente e eficaz em termos de custo, dando
preferência a cidadãos qualificados de São Tomé e Príncipe;

dará preferência às mercadorias, material e equipamento que estiverem
disponíveis em São Tomé e Príncipe ou serviços que possam ser prestados por
cidadãos de São Tomé e Príncipe, em conformidade com a Lei do Petróleo e
este Contrato;

o Contratante e suas Associadas, conforme o caso, pagarão todos os encargos e
taxas impostos por lei em São Tomé e Príncipe. O Contratante e suas
Associadas não serão tratados de modo diferente de quaisquer outras Pessoas
envolvidas em operações petrolíferas similares no Território de São Tomé e
Príncipe;

indemnizará e isentará o Estado, inclusive a Agência Nacional do Petróleo, de
todas as perdas. danos, prejuízos, despesas, acções de qualquer espécie e
natureza, inclusive todos os honorários e despesas de advogados incorridos pelo
Estado ou pela Agência Nacional do Petróleo se essa perda, dano, prejuízo,
despesa ou acção for causado pela negligência ou transgressão deliberada de
parte do Contratante, suas Afiliadas, suas subconiratantes ou qualquer outra
Pessoa actuando nos seus respectivos nomes ou em nome de: qualquer dos seus
respectivos conselheiros, directores, funcionários, representantes ou
consultores;

não exercerá qualquer dos seus direitos ou poderes sobre a Área Contratual em
detrimento dos direitos do Estado ou em violação da Lei do Petróleo; e

na hipótese de qualquer emergência que exija uma acção operacional imediata,
tomará todas as providências que julgar apropriadas ou convenientes para
proteger os interesses das Partes e de quaisquer outras Pessoas afectadas e todos
os custos assim incorridos serão incluídos nos Custos Operacionais. Notificação
imediata sobre qualquer providência tomada pelo Contratante e os custos
estimados será enviada à Agência Nacional do Petróleo dentro de 48 (quarenta e
oito) horas após o Contratante tomar conhecimento da ocorrência.

10. RECUPERAÇÃO DE CUSTOS OPERACIONAIS. E PARTILHA DE
PRODUÇÃO PETROLÍFERA
10.1 A atribuição de Petróleo Bruto Disponível será calculada com base numa Área de

Contrato em relação a Petróleo com Royalties, Petróleo com Custo e Petróleo com

Lucro.

CONFIDENCIAL

18
tor SECRET 4

A atribuição de Petróleo Bruto Disponível estará de acordo com o Procedimento
Contabilístico, os Procedimentos de Atribuição e Levantamento nesta Cláusula 10
conforme abaixo:

(a)

(b)

O Petróleo com Royalties será atribuído ao Estado a partir do primeiro dia de
Produção com base no Petróleo Bruto Disponível total diário oriundo de uma
Area de Contrato, determinado numa taxa de dois por cento (2%):

O Petróleo com Custo será atribuído ao Contratante na quantidade geradora de
um montante de Recursos Financeiros suficientes para recuperação de Custos
Operacionais em cada Área de Contrato. Todos os custos serão recuperados
em dólares dos Estados Unidos até a atribuição do Petróleo com Custo;

O Petróleo com Custo não ultrapassará oitenta por cento (80) % do Petróleo

Bruto Disponível em cada Área de Contrato, após a dedução do Petróleo com
Royalties em qualquer período contabilístico

d)O Petróleo com Lucro, constituído pelo saldo do Petróleo Bruto Disponível

após dedução do Petróleo com Royalties e do Petróleo com Custo, será
atribuído a cada Parte de acordo com a taxa de rendimento interno antes do
pagamento de impostos calculado trimestralmente segundo a seguinte tabela
variável para cada Área de Contrato:
Taxa de Rendimento Interno | Quota do Governo Quota do
para umas Área de de Petróleo com Contratante de
Contracto (% por ano) Lucro Petróleo com

Lucro

<19 0% 100%

>=19%<22% 10% 90%

>=22026% 20% 80%

>=26<29 40% 60%

>=29% 50% 50%

10.2 A contar da data de Descoberta Comercial, a taxa de rendimento de um Contratante
será determinado no começo de cada Trimestre com base na taxa cumulado de fluxo
de caixa para cada Área de Contrato, usando o seguinte cálculo:

(a)

A taxa de fluxo de caixa para um Contratante numa Área de Contrato par;

cada Trimestre é:

OR - A-soma de Petróleo com Custo do Contratante e a quota de Petró
com Lucro de uma Área de Contrato no que diz respeito -ao Petry
levantado nesse Trimestre ao Preço Realizável;

(ii) Menos Custos Operacionais;

19

10.3

10.4

(b)

(e)

(d)

(e)

(6

(g)

A quantidade de Petróleo Bruto Disponível a' ser atribuída a cada Parté segundo
presente Contrato será determinada no Ponto de Entrega.

Cada Parte levantará e alienará sua atribuição de Petróleo Bruto Disponível em

Para este computo, nem as despesas incorridas antes da data de Descoberta
Comercial para uma Área de Contrato nem as Despesas de Exploração serão
incluídos no calculo do fluxo de caixa de um Contratante.

O fluxo de caixa de um Contratante para cada Trimestre é cumulado e
acumulado para cada Area de Contrato a contar da data de Descobrimento
Comercial de acordo com o seguinte cálculo:

ACNCF (Trimestre corrente) =

(100% + DQ) x ACNCF (Trimestre Antecedente) + NCF (Trimestre corrente)
100 %

onde:

ACNCF = caixa de fluxo acumulado e cumulado
NCF = caixa de fluxo
DQ = taxa trimestral cumulado (percentagem)

O cálculo será efectuado usando taxas trimestrais acumuladas
(percentualmente) de 4,44%, 5,09%, 5,95% e 6,57%, que correspondem a uma
taxa anual cumulado (“DA”) de 19%, 22%, 26% e 29%, respectivamente.

A taxa de rendimento de um Contratante para cada Trimestre para cada Área
de Contrato será calculada entre o maior DA que rende um ACNCF positivo e
o menor DA que resulta num ACNCF negativo.

A partilhá de Petróleo com Lucro de uma Área de Contrato entré o Estado e o
Contratante para qualquer Trimestre será de acordo com a tabela variável na
alínea (a) anterior usando a taxa de rendimento estimado do Contratante de
acordo com a aliena (c) no Trimestre imediatamente antecedente.

Para cada Área de Contrato, é possível que a taxa de rendimento interno de um
Contratante desça como resultado de um fluxo de caixa negativo num
Trimestre com o resultado que a quota do Contratante do Petróleo com Lucro
dessa Área de Contrato aumentará no Trimestre seguinte.

Antes da finalização de contas, o Petróleo com Lucro de uma Área de Contrato
será partilhado com base em estimativas provisórios, se necessário, de uma
taxa de rendimento aprovada pela Agência Nacional do Petróleo. Mudanças na
taxa serão efectuadas de acordo com um procedimento a ser estabelecido
subsequentemente pela Agência Nacional do Petróleo.

conformidade com os Procedimentos de Atribuição e Levantamento contidos no

20

Anexo 3. No caso de qualquer reconciliação, os registos da Agência Nacional do
Petróleo constituirão os registos oficiais, finais e vinculativos.

10.5 A atribuição de Petróleo com Royalties e Petróleo com Lucro será feita no formulário
de entrega de Produção de Petróleo à Agência Nacional do Petróleo e a Agência
Nacional do Petróleo ou outra autoridade apropriada expedirá recibos relativos a essa
entrega dentro de 30 (trinta) dias após o levantamento do referido Petróleo com
Royalties e Petróleo com Lucro. Esses recibos são expedidos pela Agência Nacional
do Petróleo ou outra autoridade apropriada em nome do Governo de São Tomé e
Príncipe.

10.6 Qualquer Parte poderá, a pedido de qualquer outra Parte, levantar o Petróleo Bruto
Disponível dessa outra Parte de acordo com a Cláusula 10.3 e a Parte que fizer o
levantamento transferirá, dentro de trinta (30) dias, para a conta da Parte que receber o
levantamento, as Receitas da venda às quais esta última tem direito. Os pagamentos
vencidos e não pagos auferirão juros à taxa LIBOR acrescida de dois por cento (2%).

10.7 O Estado poderá vender ao Contratante toda ou qualquer parcela da sua quota
atribuída de Petróleo Bruto Disponível proveniente da Área Contratual segundo
termos e condições mutuamente acordados ao Preço Realizável.

10.8 As partes reunir-se-ão como e quando acordado nos Procedimentos de Atribuição e
Levantamento a fim de reconciliar todo o Petróleo produzido, atribuído e elevado
durante o período, em conformidade com os Procedimentos de Atribuição e
Levantamento contidos no Anexo 3.

10.9 Não obstante o anterior, em vez de levantar o Petróleo com Lucro' e Petróleo com
Royalties do Estado, o Estado mediante notificação emitida pela Agência Nacional do
Petróleo com antecedência de cento e oitenta (180) dias ao Operador, poderá optar por
receber a atribuição ao Estado de Petróleo com Lucro e Petróleo com Royalties em
dinheiro com base no Preço Realizável em vez de por meio de levantamentos,
independentemente de se o Contratante vender ou não o Petróleo com Lucro e/ou
Petróleo com Royalties do Estado a um terceiro. Se o Estado optar por receber
dinheiro em vez de levantamentos, o Operador levantará a atribuição de Petróleo com
Lucro e/ou Petróleo com Royalties do Estado e creditará a Conta Nacional de Petróleo
com dinheiro relativamente a esse levantamento dentro de trinta (30) dias a partir do
término do mês no qual o levantamento ocorreu. A cada seis (6) meses, o Estado
poderá ter uma entidade a ser identificado pelo Estado para retomar o levantamento da
quota do Estado de Petróleo com Lucros e/ou Petróleo com Royalties mediante
notificação prévia de cento e oitenta (180) dias ao Operador, antes da data em que o
Estado optar por reiniciar o levantamento por uma entidade a ser designada pelo
Estado.

11. AVALIAÇÃO DE PETRÓLEO BRUTO

11.1 Salvo conforme de outro modo previsto neste Contrato, a Produção de Petróleo B;
será avaliada em conformidade com os seguintes procedimentos:

2

(a)

6)

(e)

Mediante a efectivação da produção comercial de Petróleo Bruto, cada Parte
contratará os serviços de um laboratório independente de boa reputação para

Epis

realizar a análise qualitativa e quantitativa do referido Petróleo Bruto.

Quando um novo fluxo de Petróleo Bruto for produzido, será designado um
período experimental de marketing, o qual se estenderá pelo primeiro período
de seis (6) meses durante o qual esse novo fluxo for elevado ou pelo período
exigido pelas dez (10) primeiras elevações, o que levar mais tempo. Durante o
período experimental de marketing, as Partes:

(1) recolherão amostras do novo Petróleo Bruto no qual será realizada a
análise qualitativa e quantitativa, conforme previsto na Cláusula 11.1(a);

(ii) | determinarão a qualidade aproximada do novo Petróleo Bruto, avaliando
os valores do rendimento a partir do modelo de refinaria;

(ii) | comercializarão de acordo com seu direito ao novo Petróleo Bruto e na
medida em que uma Parte levantar a atribuição de Petróleo Bruto
Disponível da outra Parte, os pagamentos correspondentes serão
efectuados pelos
compradores ao Operador, o qual será responsável pela distribuição às
outras Partes em conformidade com seu direito e o Petróleo com Custo e
o Petróleo com Lucro e a contabilidade do Contratante reflectirão essas
receitas, de acordo com a Cláusula 10;

(iv) | darão informações a um terceiro que recolherá as informações e manterá
em sigilo todas as informações confidenciais de cada Parte individual
em relação à comercialização do novo Petróleo Bruto, inclusive
documentos que verificam o preço de venda e as condições de cada
levantamento; e

(v) | aplicarão o preço de venda F.0O.B. efectivo para determinar o valor de
cada levantamento, e essa fixação de preço de venda F.O.B. para cada
levantamento continuará, como o Preço Realizável, após o período
experimental de marketing até que as Partes cheguem a um acordo
quanto a uma avaliação do novo Petróleo Bruto, mas em nenhuma
hipótese transcorridos noventa (90) dias após a conclusão do período
experimental de marketing.

Assim que possível, mas em nenhuma hipótese transcorridos sessenta (60) dias
após o término do período experimental de marketing, as Partes se reunirão par:
examinar a análise qualitativa e quantitativa, as taxas de rendimento e os dad
de venda efectivos. Cada Parte poderá apresentar uma proposta para a avaliação
do novo Petróleo Bruto. Uma fórmula de avaliação para o'Preço Realizável será
acordada pelas Partes no máximo nove (9) meses após:o.primeiro levantamento.
É intenção das Partes que esses preços reflictam o verdadeiro valor de mercado
com base em operações de acordo com as condições do mercado para a venda
do novo Petróleo Bruto. A fórmula de avaliação conforme determinada
anteriormente neste instrumento (inclusive os valores de rendimento do

22

CONF DENCIAL
tor SECRET

11,2

produto) será mutuamente acordada dentro de trinta (30) dias após a reunião
acima mencionada e na falta dessa reunião, será encaminhada a um perito
independente mutuamente acordado que terá a experiência internacional!
apropriada com petróleo e gás e que deliberará e solucionará a questão de uma
maneira que ele, a seu critério exclusivo, julgar adequada e a decisão do perito
será conclusiva e obrigará as Partes. Se após um período de trinta (30) dias, as
Partes não chegarem a um acordo quanto à escolha do perito, este será nomeado
pelo Centro Internacional de Especialização, em conformidade com as
disposições relativas à nomeação de peritos segundo as Normas de
Especialização da Câmara de Comércio Internacional.

(d) Mediante a conclusão do período experimental de marketing, as Partes terão o
direito de levantar a sua quota atribuída de Petróleo Bruto Disponível segundo a
Cláusula 10.3 e os Procedimentos de Atribuição e Levantamento contidos no
Anexo 3.

(e) Quando um fluxo de Petróleo Bruto for produzido a partir da Área Contratual e
for misturado com um Petróleo Bruto produzido existente que possui uma base
estabelecida de Preço Realizável, então essa base será aplicada na medida
possível para determinar o Preço Realizável do novo Petróleo Bruto. As Partes
se reunirão e mutuamente acordarão em relação a quaisquer modificações
apropriadas nessa base de avaliação estabelecida, que poderão ser exigidas para
reflectir qualquer mudança no valor de mercado do Petróleo Bruto em
decorrência da referida mistura.

Se, na opinião da Agência Nacional do Petróleo ou do Contratante, um método de
avaliação de preço acordado não reflectir o valor de mercado. de um Petróleo Bruto
produzido na Área Contratual, essa Parte poderá propor à outra Parte modificações no
reterido método de avaliação uma vez a cada 6 (seis) meses, mas, em nenhuma
hipótese, mais de duas vezes em qualquer Ano Civil. As Partes se reunirão dentro de
30 (trinta) dias após essa proposta e mutuamente acordarão a respeito de quaisquer
modificações nessa avaliação no prazo de trinta (30) dias após a referida reunião, e na
falta dessa reunião, a questão será encaminhada a um perito independente mutuamente
acordado que terá a experiência internacional apropriada com petróleo e gás e que
deliberará e solucionará a questão de uma maneira que ele, a seu critério exclusivo,
julgar adequada e a decisão do perito será conclusiva e obrigará as Partes. Se após um
período de trinta (30) dias, as Partes não chegarem a um acordo quanto à escolha do
perito, este será nomeado pelo Centro Internacional de Especialização, em
conformidade com as disposições relativas à nomeação de peritos segundo as Normas
de Especialização da Câmara de Comércio Internacional.

A segregação de Petróleos Brutos de diferente qualidade e/ou grau, mediante acordo
entre as Partes, levará em consideração, entre outros, a viabilidade de segregação e su:
respectiva análise de. custo/benefi ício. Se as Partes acordarem relativamente a es:
segregação, as seguintes disposições, serão aplicadas: Paige ie poa .

(a) todas e quaisquer disposições deste Contrato relativas à avaliação de Petróleo
Bruto se aplicarão separadamente a cada Petróleo Bruto segregado produzido;
e

23

(b) cada grau ou qualidade de Petróleo Bruto produzido e segregado num dado ano
contribuirá com sua parcela proporciona! para a quantidade total designada no
referido ano a título de Petróleo com Royalties, Petróleo com Custo e Petróleo
com Lucro.

12. PAGAMENTOS

12.1 O Contratante efectuará todos os pagamentos ao Estado pelos quais for responsável
segundo o presente Contrato em dólares dos Estados Unidos ou na outra moeda
acordada entre o Contratante e a Agência Nacional do Petróleo. Os pagamentos serão
feitos à Conta Nacional de Petróleo em conformidade com a Lei de Receita
Petrolífera. Se um pagamento for feito em outra moeda que não dólares dos Estados
Unidos, a taxa de câmbio utilizada para a conversão da obrigação em dólares dos
Estados Unidos nessa moeda será a taxa de câmbio publicada na data de pagamento
pelo Banco Central de São Tomé e Príncipe para Dobras e pelo Financial Times de
Londres para outras moedas. Pagamentos vencidos e não pagos auferirão juros à taxa
LIBOR anual acrescida de dois por cento (2%) a partir da data de vencimento até a
data de pagamento efectiva.

12.2 O Estado efectuará todos os pagamentos ao Contratante pelos quais for responsável
segundo o presente Contrato em dólares dos Estados Unidos ou na outra moeda
acordada entre o Contratante e a Agência Nacional do Petróleo. Se um pagamento for
feito noutra moeda que não dólares dos Estados Unidos, a taxa de câmbio utilizada
para a conversão da obrigação em dólares dos Estados Unidos nessa moeda será a taxa
de câmbio publicada na data de pagamento pelo Banco Central de São Tomé e
Príncipe para Dobras e pelo Financial: Times de Londres para outras moedas.
Pagamentos vencidos e não pagos auferirão juros à taxa LIBOR anual acrescida de
dois per cento (2%) a partir da data de vencimento até a data de pagamento efectiva.

12.3 Todos os pagamentos a serem efectuados segundo o presente Contrato serão feitos
dentro de dez (10) dias após o término de cada mês no qual a obrigação de fazer esses
pagamentos for incorrida.

13. PROPRIEDADE DOS EQUIPAMENTOS/DESMANTELAMENTO

13.1 O Contratante financiará o custo de aquisição ou arrendamento de todos os materiais,
equipamento e instalações a ser usados nas Operações Petrolíferas na Área Contratual
segundo os Programas de Trabalho e Orçamentos aprovados e esses materiais,
equipamento e instalações, se adquiridos, se tornarão de propriedade exclusiva do,
Estado quando o Contratante tiver recuperado o custo desses materiais, equipamento
instalações (conforme o caso) em conformidade com o presente instrumento ou
mediante sua rescisão, o que ocorrer antes e isentos de todos os gravames e outros
ónus. Excepto conforme de outro-modo previsto na Lei do Petróleo,:o Contratante.e o.
Estado, incluindo a Agência Nacional do Petróleo, terão o direito de usar-todos os
materiais, equipamento e instalações exclusivamente para as Operações Petrolíferas na
Área Contratual durante o prazo deste Contrato e em quaisquer prorrogações do
mesmo. Se o Estado, ou a Agência Nacional do Petróleo, desejar usar esses materiais,
equipamento e instalações fora da Área Contratual, esse uso estará sujeito aos termos e

24

13.2

13.3

13.5

13.6

13.7

condições acordados pelas Partes, desde que fique entendido que as Operações
Petroliferas na Área Contratual nos termos deste instrumento terão preferência sobre o
uso pelo Estado ou a Agência Nacional do Petróleo. O Contratante só arrendará
materiais, equipamento e instalações com a aprovação da Agência Nacional do
Petróleo e essa aprovação não será indevidamente negada se esse arrendamento for
nos melhores interesses das Operações Petrolíferas.

O direito do Contratante de usar os referidos materiais, equipamento e instalações
adquiridos cessará mediante a rescisão ou expiração (o que ocorrer antes) do presente
Contrato, inclusive de quaisquer prorrogações deste instrumento.

As disposições da Cláusula 13.1 em relação à transferência da titularidade de bens ao
Estado não se aplicarão a equipamento arrendado e que pertença a terceiros locais ou
estrangeiros e esse equipamento poderá ser livremente exportado do Território de São
Tomé e Príncipe em conformidade com os termos do contrato de arrendamento
aplicável.

Sujeito à Cláusula 13.2, todos os activos fixos comprados ou de outro modo
adquiridos pelo Contratante para fins das Operações Petrolíferas nos termos deste
instrumento se tornarão de propriedade exclusiva do Estado quando o Contratante
tiver recuperado o custo desses materiais, equipamento e instalações (conforme o
caso) em conformidade com o presente instrumento ou mediante sua rescisão, o que
ocorrer antes. Mediante a rescisão do presente Contrato, o Contratante transmitirá a
posse dos referidos activos fixos ao Estado em boas condições operacionais e isentos
de todos os gravames e outros ónus.

-Durante o prazo deste Contrato, qualquer: vendaacordada de equipamento, terra;

activos fixos, materiais'e maquinaria adquiridos para fins das Operações Petrolíferas
será realizada pelo Contratante com base no procedimento para venda de activos
definido o Anexo 5, sujeito ao consentimento da Agência Nacional do Petróleo.

Desmantelamento

Os gastos com Desmantelamento serão estimados com base em estudos técnicos feitos
pelo Contratante a ser acordados pela Agência Nacional do Petróleo como parte de
cada Programa de Desenvolvimento em Campo e revistos conforme necessário.
Excepto se de outro modo acordado pela Agência Nacional do Petróleo, o
procedimento a ser seguido pelo Contratante para o fornecimento das Receitas

necessários à satisfação das suas obrigações de Desmantelamento será o seguinte:

(a) será estabelecido um valor com base em Área de Contrato, no início do
Período de Produção com base:em unidade de produção, da seguinte maneira:

DP=:. (PVDC- DF) * (P/RP);em-que:" -
DP = Provisão de Desmantelamento para o período (milhões de

dólares dos Estados Unidos)

25

PVDC = Valor actual dos custos de Desmantelamento (milhões de
dólares dos Estados Unidos)

DF = Saldo do fundo de Desmantelamento no início do período
(milhões de dólares dos Estados Unidos)

P= Produção de Petróleo Bruto no período (milhões de Barris)

RP= Estimativa do Petróleo Bruto restante (milhões de Barris)

(b) - Todas as provisões de Desmantelamento serão mantidas num fundo de reserva
de Desmantelamento, que será uma conta de depósito em garantia remunerada,
conjuntamente estabelecida pelas Partes num banco comercial ou outra
instituição financeira de primeira linha, em conformidade com a Lei do
Petróleo. O banco ou a instituição financeira deverá ter uma classificação de
longo prazo não inferior a “AA” segundo a Standard and Poor's Corporation
ou uma classificação “Aa2” segundo o Serviço a Investidores da Moody ou
uma classificação equivalente por um outro serviço de classificação
mutuamente acordado.

(c) Para fins de cálculo do valor actual dos custos de Desmantelamento, será usada
a seguinte fórmula:

PVDC = EDC/(1 +)", em que:

PVDC = valor actual de custos de Desmantelamento

EDC = valor estimado de custos de Desmantelamento em termos
nominais na data prevista do Desmantelamento

i= taxa de juros aplicável à conta de depósito em garantia no
período vigente ,

n= quantidade de Anos entre o período vigente e a data prevista do
Desmantelamento

13.8 O fundo de reserva de Desmantelamento será usado exclusivamente com a finalidade
de pagar as actividades de Desmantelamento. Nenhuma Parte hipotecará, empenhará,
onerará ou de outro modo usará esse fundo de reserva de Desmantelamento para
qualquer outra finalidade, excepto conforme expressamente previsto neste instrumento
ou a Lei do Petróleo. O fundo de reserva de Desmantelamento poderá ser investido
anteriormente em investimentos aprovados pelo Contratante e pela Agência Nacional
do Petróleo.

13.9 O Contratante suprirá anualmente qualquer diferença a menor entre os custos efectivos
de Desmantelamento e o fundo de reserva de Desmantelamento para qualquer Area de
Contrato e esse valor será depositado numa conta de depósito em garantia no prazo de
30 (trinta) dias após o término de cada Ano Civil.

13.10 Qualquer. saldo remanescente em qualquer fundo de -Desmantelamento após todos os
custos.de Desmantelamento na Área Contratual: terem sido pagos será distribuído ent
a Agência Nacional do Petróleo e o Contratante na mesma proporção que a reparti
do Petróleo Bruto Disponível na altura das operações de Desmantalemento.

26

13.11 Os gastos com Desmantelamento incorridos nos termos destas disposições sobre
Desmantelamento são passíveis de recuperação como custos não destinados à
aquisição de imobilizado em Área de Contrato segundo o Procedimento Contabilístico
e passíveis de dedução para fins tributários segundo a Lei de Tributação sobre o
Petróleo.

14. | CONTRATAÇÃO E FORMAÇÃO DE CIDADÃOS NACIONAIS

14.1 A cada Ano Civil, o Contratante apresentará um programa detalhado de recrutamento
e formação no Ano Civil seguinte do seu pessoal oriundo de São Tomé e Príncipe, em
conformidade com a Lei do Petróleo.

14.2 | Cidadãos qualificados de São Tomé e Príncipe serão contratados para todos os postos
não especializados.

14.3 Cidadãos qualificados de São Tomé e Príncipe serão igualmente contratados para
cargos especializados tais como aqueles existentes em pesquisa, perfuração,
engenharia, produção, segurança ambiental, departamento jurídico e financeiro. O
Contratante terá o direito, sujeito às leis, normas e regulamentos aplicáveis, de
contratar pessoas que não sejam cidadãos de São Tomé e Príncipe para os referidos
cargos especializados se não houver disponibilidade de pessoas qualificadas de São
Tomé e Príncipe, ressalvado que o Contratante recrutará e treinará cidadãos de São
Tomé e Príncipe para esses cargos especializados de modo que a quantidade de
empregados estrangeiros seja mantida num nível mínimo.

14.4 Segundo a Cláusula 9(k), profissionais qualificados competentes da Agência Nacional
do Petróleo serão designados para trabalhar com o Contratante e esse pessoal, bem
como o pessoal do Contratante composto por cidadãos de São Tomé e Príncipe não
serão tratados de maneira diferente em relação a salários e outros benefícios O
Contratante e a Agência Nacional do Petróleo acordarão mutuamente a respeito da
quantidade de empregados da Agência Nacional do Petróleo a ser designados às
Operações Petrolíferas. Os custos e despesas desse pessoal da Agência Nacional do
Petróleo serão incluídos nos Custos Operacionais. O Contratante não será responsável
por quaisquer danos resultantes da negligência ou da transgressão deliberada de
quaisquer empregados da Agência Nacional do Petróleo designados para trabalhar
para o Contratante.

14.5 As Partes acordarão mutuamente a respeito do organograma do Contratante que
incluirá cidadãos de São Tomé e Príncipe em cargos importantes.

14.6 Nenhum cidadão de São Tomé e Príncipe empregado será dispensada sem a prévia
aprovação por escrito da Agência Nacional do Petróleo, excepto no caso d
transgressão grave por parte do empregado, caso em que somente será exigida prévia
notificação à: Agência- Nacional do Petróleo.; Para - os efeitos “desta -Cláusula,
transgressão grave significa um- delito específico e conduta inadequada muito “graves
que tenham sido investigados e comprovados por meio de prova documental.

14.7 O Contratante despenderá 0,25% (zero vírgula vinte e cinco por cento) dos Custos
Operacionais em cada Ano do Período de Pesquisa (sujeito a um mínimo de Cento e

27
CONFIDENCIAL
TOP SECRET

14.8

14.9

15.

15.1

15.2 Auditorias

Cinquenta mil Dólares dos Estados Unidos (US $ 150.000,00) e a um máximo de
Duzentos e Cinquenta mil Dólares dos Estados Unidos (US $ 250.000,00) em cada
Ano Civil) em bolsas de estudo para o formação de cidadãos de São Tomé e Príncipe
em instituições a ser escolhidas pelo Agência Nacional do Petróleo. Em relação à
análise do Programa de Trabalho e Orçamentos anuais, a Agência Nacional do
Petróleo poderá propor orçamentos adicionais para formação e a Agência Nacional do
Petróleo e o Contratante concordarão mutuamente com essa proposta.

O Contratante despenderá Trezentos e Cinquenta mil Dólares dos Estados Unidos (US
$ 350.000,00) em cada Ano Civil durante o Período de Produção em bolsas de estudo
para o formação de cidadãos de São Tomé e Príncipe em instituições a ser escolhidas
pela Agência Nacional do Petróleo. Em relação à análise do Programa de Trabalho e
Orçamentos anuais, a Agência Nacional do Petróleo poderá propor orçamentos
adicionais para formação e as Partes poderão concordar mutuamente com essa
proposta.

Os valores exigíveis segundo as Cláusulas 14.7 e 14.8 serão recuperáveis como custos
de pesquisa não envolvendo perfuração da Área Contratual segundo os termos do
Procedimento Contabilístico.

LIVROS E CONTAS, AUDITORIA E CUSTOS DESEMBOLSADOS
Livros e Contas

(a) O Contratante será responsável pela manutenção de livros contabilísticos
completos e coerentes com as Boas Práticas relativas a Campo Petrolífero e
com as modernas práticas e procedimentos contabilísticos do sector petrolífero.-
Os livros e contas mantidos segundo e em' conformidade: com o" presente
Contrato serão mantidos em dólares dos Estados Unidos. Todos os outros
livros contabilísticos que o Operador possa considerar necessários serão
igualmente mantidos em dólares dos Estados Unidos. Funcionários da Agência
Nacional do Petróleo e o Contratante terão acesso a esses livros e contas em
todos os momentos, mediante notificação razoável. Os contabilistas da
Agência Nacional do Petróleo participarão da preparação de todos os livros e
contas mantidos de acordo com, e em conformidade com o presente Contrato.

(b) Todos os livros contabilísticos originais serão mantidos no endereço comercial
ou na sede social do Contratante em São Tomé e Príncipe.

(a) A Agência Nacional do Petróleo terá o direito de inspeccionar e audit:
registos - contabilísticos relativos ao presente Contrato ou: Operggões
Petrolíferas em relação a qualquer Ano Civil, por meio de envio de notifitação
por escrito com “antecedência de 30 (trinta) dias ao “Operador. 'O .Operador
facilitará-o trabalho dessa inspecção e auditoria; ressalvado, entretanto, que
essa inspecção e auditoria serão realizadas dentro de 3 (três) Anos Civis após o
término do Ano Civil em questão. Do contrário, os livros e registos relativos a
esse Ano Civil serão considerados aceites pelas Partes. Qualquer excepção

28 ==

deverá ser feita por escrito dentro de 90 (noventa) dias após o término da
referida auditoria e a não observância em enviar essa notificação por escrito
dentro do referido prazo estabelecerá a exactidão dos livros e contas pelas
Partes.

(b) | A Agência Nacional do Petróleo poderá empreender a inspecção e auditoria
mencionadas na Cláusula 15.2(a), seja por meio de pessoal próprio ou por
intermédio de um escritório de auditoria habilitado, nomeado para esse fim
pela Agência

Nacional do Petróleo; ressalvado, entretanto, que os custos de transporte e
diárias de pessoal próprio da Agência Nacional do Petróleo serão por conta do
Contratante como custos administrativos gerais e serão passíveis de
recuperação. Os custos do escritório de auditoria habilitado serão assumidos
pela Agência Nacional do Petróleo.

(c) | Não obstante o facto de que o referido período de 3 (três) Anos Civis possa ter
expirado, se o Contratante ou qualquer dos seus empregados ou qualquer
Pessoa actuando em seu nome tiver actuado com negligência ou se envolvido
em transgressão deliberada, a Agência Nacional do Petróleo terá o direito de
realizar auditoria adicional na medida exigida para investigar essa negligência
ou transgressão deliberada em relação a quaisquer períodos anteriores e todos
os custos dessa investigação serão por conta do Contratante e não serão
passíveis de recuperação.

15.3 Materiais

O Contratante manterá o controlo físico e contabilístico de todos os materiais e
equipamento em stock, em conformidade com as Boas Práticas relativas a Campó
Petrolífero. O Contratante fará um inventário total no mínimo uma vez num Ano Civil
e enviará à Agência Nacional do Petróleo notificação por escrito com antecedência de
4 (quatro) semanas antes da realização do referido inventário. A Agência Nacional do
Petróleo e/ou seus auditores externos terão o direito de observar o referido inventário.
A Agência Nacional do Petróleo poderá fazer ainda uma verificação parcial ou total
desses stocks, a suas próprias expensas, sempre que julgar necessário, desde que esse
exercício não interrompa indevidamente as Operações Petrolíferas.

15.4 Encargos Gerais de Matriz

O Contratante incluirá os seguintes percentuais relativos a gastos totais anuais
recuperáveis como encargos gerais no cálculo dos Custos Operacionais totais.

Parcela de Gastos % de gastos Recuperáveis
(USD milhões) -
< 200 E 1,00%
os próximos 200 . 0,75%
OU >200 e <400
os próximos 100 0,50%
OU >400 e <500
> 500 0,00%,

29

16.

16.1

16.2

16.3

17.

171

IMPOSTOS E TAXAS ALFANDEGÁRIAS

Imposto

O Contratante estará sujeita a Imposto sobre renda derivado de Operações Petrolíferas,
em conformidade com a Lei de Tributação sobre o Petróleo. Esse Imposto será
exigível do Contratante, em conformidade com a Lei de Tributação sobre o Petróleo,
excepto conforme de outro modo previsto no presente Contrato.

O Preço Realizável estabelecido em conformidade com a Cláusula 11 será usado na
determinação do valor de lucros de um Contratante e da sua obrigação fiscal resultante
nos termos da Lei de Tributação sobre o Petróleo.

Alfândega

Em conformidade com a Lei do Petróleo, o Contratante, em seu próprio nome e em
nome das suas subcontratantes ou no de outras Pessoas actuando por ela ou em seu
lugar, tem o direito de importar e exportar todos os produtos, materiais e equipamento
destinados exclusiva e directamente à execução das Operações Petrolíferas. Esses
produtos, materiais e equipamento estarão isentos de todas e quaisquer taxas
alfandegárias, sem prejuízo dos termos e condições estabelecidos na Lei do Petróleo
ou outras leis e regulamentos aplicáveis.

SEGURO

O Contratante adquirirá e manterá o. seguro: que: for normalmente adquirido: em -
conformidade com as Boas Práticas relativas a Campo Petrolífero em relação às

Operações Petrolíferas de uma companhia de seguros de boa reputação aprovada pela

Agência Nacional do Petróleo, em nome das Partes e com limites de responsabilidade

não inferiores àqueles exigidos segundo as Boas Práticas relativas a Campo

Petrolífero. O prémio dessas apólices será incluído nos Custos Operacionais. Todas as

apólices nomearão a Agência Nacional do Petróleo como co-segurada com uma

renúncia a direitos de substabelecimento a favor do Contratante. Sem prejuízo da

generalidade do anterior, esse seguro cobrirá:

(a) qualquer perda ou dano a todos os activos usados nas Operações Petrolíferas;

(b) poluição causada no decorrer das Operações Petrolíferas, pela qual o
Contratante ou o Operador possam ser responsabilizados;

(c) - perdas ou danos materiais ou lesões corporais sofridos por qualquer terceiro no
decorrer das Operações Petrolíferas, pelos quais o Contratante, o Operador, o:

Estado ou Agência Nacional do Petróleo possam ser responsabilizados;: -» : y

(d) o custo de remoção de destroços é operações de limpeza após um acidente n:
decorrer das Operações Petrolíferas; e

30

(e) a responsabilidade do Contratante e/ou do Operador para com seus empregados
ou outras pessoas envolvidos nas Operações Petrolíferas.

17.2 Na hipótese de qualquer perda ou dano material, todos os valores pagos por uma
companhia de seguros serão recebidos pelo Contratante para a execução das
Operações Petrolíferas. O Contratante determinará se os bens perdidos ou danificados
devem ser reparados, substituídos ou abandonados. Se a decisão for reparar ou
substituir os bens em questão, o Contratante imediatamente substituirá ou reparará os
referidos bens perdidos ou danificados. Qualquer custo excedente relativo ao reparo
ou substituição acima do valor reembolsado pela companhia de seguros será
considerado um Custo Operacional. Se o custo do reparo for inferior ao valor
reembolsado pela companhia de seguros, a diferença será deduzida dos Custos
Operacionais. Se a decisão for não reparar nem substituir, então o produto de qualquer
cobertura será creditado aos Custos Operacionais. Se a perda ou dano for atribuível à
negligência ou transgressão deliberada do Contratante, o custo excedente da
substituição ou reparo não será reembolsado como um Custo Operacional.

17.3 O Contratante adquirirá e manterá uma apólice de seguro abrangendo todos e
quaisquer danos causados a terceiros como resultado directo ou indirecto das
Operações Petrolíferas segundo o presente Contrato.

17.4 Todas as apólices de seguro adquiridas e mantidas segundo esta Cláusula 17 serão
baseadas nas Boas Práticas relativas a Campo Petrolífero e emitidas em São Tomé e
Príncipe, excepto em relação àquelas relativas a riscos pelos quais o Contratante não
puder obter cobertura, caso em que elas serão emitidas fora do Território de São Tomé

e Príncipe.

17.5. Ao celebrar contratos com qualquer subcontratante ou outra Pessoa para a execução de
Operações Petrolíferas, o Contratante exigirá que essa subcontratante ou outra Pessoa
obtenha seguro adequado em conformidade com a presente Cláusula 17 e devidamente
indemnize o Estado, seus órgãos e repartições e o Contratante de qualquer dano
praticado e indemnize e isente totalmente o Estado, seus órgãos e repartições e o
Contratante de reivindicações de quaisquer terceiros.

17.6 O Contratante manterá ainda todas as apólices de seguro exigidas nos termos das leis
de São Tomé e Príncipe.

18. | CONFIDENCIALIDADE E ANÚNCIOS PÚBLICOS

18.1 Sujeito às Clausulas 18.4 e 18.5, o Contratante e a Agência Nacional do Petról
manterão as informações relativas às Operações Petrolíferas trocadas entre si, bem cofio
todos os planos, mapas, desenhos, projectos, dados, relatórios científicos, técnic;

:financeiros e os demais dados e informações de qualquer tipo ou espécie referentes às =
Operações Petroliferas, inclusive qualquer descoberta de Petróleo, em sigilo absoluto e
assegurarão que todo o seu conteúdo ou parte “dele não seja, em hipótese alguma,
divulgado em qualquer anúncio ao público ou a qualquer terceiro, sem o- prévio
consentimento por escrito da outra
Em relação aos dados de geologia, engenharia de reservatório ou de engenharia de
produção, dos relatórios ou outros materiais submetidos as autoridades públicas, o dever

31

de confidencialidade terá a seguinte duração de tempo a partir da altura em que os
mesmos estiverem disponíveis para o Contratante:
* 2 anos para os dados que não estão disponíveis para fins comerciais e os quais
são propriedade do Contratante e originários da área de contracto em questão,
* 10 anos para dados comercialmente disponíveis, tendo como início a data em
que os mesmos tornaram-se disponíveis ao Contratante,
* 5 anos para outros dados.

As disposições desta Cláusula 18 não se aplicarão à divulgação a:
(a) — Afiliadas;

(b) subcontratantes, auditores, consultores financeiros e jurídicos, desde que essas
divulgações sejam necessárias ao cumprimento efectivo das obrigações
relativas às Operações Petrolíferas por parte dos seus respectivos recebedores e
desde que estes últimos tenham assumido um compromisso de
confidencialidade similar àquele contido nesta Cláusula 18;

(c) cumprimento de obrigação legal ou das exigências de qualquer órgão
governamental ou das normas de uma bolsa de valores na qual as acções de
uma Parte sejam publicamente negociadas, caso em que a Parte divulgadora
notificará à outra Parte quaisquer informações assim divulgadas antes da
referida divulgação;

(d) instituições financeiras envolvidas na concessão de financiamento para as
Operações Petrolíferas previstas nos termos deste instrumento, em todos os
casos em que os recebedores desses dados e informações acordarem por escrito
que manterão no mais absoluto sigilo os referidos dados e informações;

(e) um terceiro comprador de boa-fé, desde que esse terceiro assine um
compromisso similar ao compromisso contido nesta Cláusula 18 de manter no
mais absoluto sigilo as informações a ele divulgadas; e

(69) em conformidade com e segundo exigido pela Lei de Receita Petrolífera.
18.2 As Partes tomarão as providências necessárias para fazer com que seus conselheiros,

directores, funcionários, agentes e representantes cumpram a mesma obrigação de
confidencialidade prevista nesta Cláusula 18.

18.3 As disposições desta Cláusula 18 serão rescindidas 5 (cinco) anos após a rescisão ou
expiração do presente Contrato.

184 O Contratante envidará seus melhores esforços para garantir que ela e suas Afiliadas e
Associadas e cada iumidos seus respectivos “conselheiros; directóres; empregado.
funcionários, : e agentes não façam: qualquer referência em público oupubliqu
quaisquer notas em jornais, revistas ou livros nem'divulguem, por quaisquer 'outfos
meios, quaisquer informações sobre as actividades relativas às Operações Petrolíferas,
ou quaisquer relatórios, dados ou quaisquer factos e documentos que possam chegar

CONFIDENCIAL
Top SECRET

32

19.

19.1

19.2

19.4

N-

19.5

ao seu conhecimento em virtude deste Contrato, sem o prévio consentimento por
escrito da Agência Nacional do Petróleo.

Nenhum anuncio de uma Descoberta ou Descoberta Comercial pode ser efectuada
pelo Contratante se não for de acordo com esta Clausula 18 e se não e até que o
Govemo tenha feito um anuncio anterior de tal Descoberta ou Descoberta Comercial
nos meios de comunicação nacional e internacional.

CESSÃO

Sujeito à Cláusula 19.5, o Contratante não poderá vender, ceder, transferir, onerar,
transmitir ou de outro modo alienar uma parcela ou a totalidade dos seus direitos,
interesse e/ou obrigações nos termos deste Contrato a qualquer terceiro, sem o prévio
consentimento por escrito da Agência Nacional do Petróleo.

Todas as mudanças no Controlo de uma Parte Contratante estarão sujeitas à prévia
aprovação do Governo. Se uma mudança no Controlo ocorrer sem a prévia aprovação
do Governo, o Governo poderá rescindir o presente Contrato em relação a essa Parte
Contratante. Esta Cláusula 19.2 não se aplica se a mudança de Controlo resultar
directamente de uma aquisição de acções ou de outros valores mobiliários de uma
sociedade de capital aberto numa bolsa de valores reconhecida. Mudança de Controlo
inclui uma Pessoa que deixa de ser Controlada (quer ou não uma outra Pessoa assuma
o Controlo), e uma Pessoa que assuma o Controlo (quer ou não uma outra Pessoa
estivesse no Controlo).

Se for prevista uma cessão, transferência ou outra alienação de quaisquer direitos
segundo o presente Contrato que não uma transferência segundo -a Cláusula 19.5; a
Parte Contratante cedente deverá notificar por escrito a Agência Nacional do Petróleo
o mais breve possível.O Governo, actuando através da Agência Nacional do Petrólec
ou outra designada, terá então o direito de comprar a participação da Parte Contratante
cedente nos termos deste Contrato, participação essa proposta para ser cedida,
transferida ou de outro modo alienada nos mesmos termos e condições que aqueles
oferecidos a uma cessionária de boa fé. Esse direito é em adição a qualquer direito de
preferência concedido nos termos de um Contrato de Operação Conjunta aplicável.

Se o consentimento por escrito da Agência Nacional do Petróleo for concedido, a Parte
Contratante cedente será libertada da sua obrigações e responsabilidades nos termos
deste Contrato na medida em que a cessionária aceite a assunção das referidas
obrigações e responsabilidades nos termos deste Contrato.

O Contratante poderá vender, ceder, transferir, transmitir ou de outro modo aliená
parte ou todos os seus direito e participação segundo este Contrato a uma Afiliada
mediante prévia notificação por escrito à Agência Nacional: do-Petróleo, desde que
Parte Contratante: pertinente ea Afiliada permaneçam conjunta e-solidariament
responsáveis por todas: as obrigações e responsabilidades nos termos: deste ' Contrato;
não obstante a referida cessão, transferência, transmissão ou outra alienação. Se a
Afiliada deixar, a qualquer momento, de ser uma Afiliada da Parte Contratante
cedente, a Afiliada imediatamente cederá ou transferirá de volta à Parte Contratante
original todos os direitos e obrigações a ela transferidos segundo o presente Contrato.

33
CONFIDENCIAL
Tor SECRET
= =[["€

19.6

20.

20.1

A transferência de participações a uma Afiliada de uma Parte Contratante não alterará
a nacionalidade da Parte Contratante para fins de determinação da jurisdição de
qualquer tribunal de arbitragem.

Qualquer solicitação de consentimento segundo a Cláusula 19.1 feita pelo Contratante
à Agência Nacional do Petróleo incluirá a escritura de cessão e outras informações
pertinentes relativas à situação financeira e societária da cessionária e sua capacidade
de contribuir para as Operações Petrolíferas nos termos deste Contrato, conforme
exigido pela Lei do Petróleo.

RESCISÃO

O Estado, por decisão do Governo, terá direito de rescindir o presente Contrato com o
Contratante (ou em relação a qualquer Parte que faça parte do Contratante) se ocorrer
qualquer dos seguintes eventos:

(a) o Contratante deixar de cumprir qualquer das suas obrigações estabelecidas na
Cláusula 9;

(b) | o Contratante deixar de cumprir as Obrigações Mínimas de Trabalho;

(c) o Contratante ceder, transferir, transmitir, onerar ou de outra forma alienar seus
direitos, participações e/ou obrigações segundo este Contrato que não de
acordo com a Cláusula 19 e/ou a Lei do Petróleo;

(d) o Contratante for declarada insolvente ou falida por um tribunal competente ou
reconhecer ou alegar que é incapaz de pagar suas dívidas ou requerer protecção
contra falência a qual não for extinta dentro de 30 (trinta) dias;

(e) o Contratante deixar de exercer actividade conforme exerce na data deste
Contrato ou liquidar ou encerrar sua existência societária;

(B as garantias prestadas pelo Contratante segundo a Cláusula 24 forem
consideradas não verídicas na data em que foram prestadas;

(g) o Contratante deixar de efectuar qualquer pagamento ao Estado, no
vencimento;

(h) o Contratante deixar de submeter o seguro ou garantia de execução no
vencimento;

(1) O Contratante não iniciar o desenvolvimento de campo e produção de acordo
com o cronograma estabelecido no Programa de Desevolvimento-do Camp
previamente aprovado(Cláusula 5.1 (e)), ou se após o"início:da produção '

“petróleo naÁrea de Contrato; a produção for interrompida por um período
superior a 3 meses, em que as causas não são atribuídas a Força Maior ou sem
o consentimento da Agência Nacional do Petróleo
0) os eventos previstos nos artigos 34, 35 ou 36 da Lei do Petróleo.

34

20.4

20.5

20.6

20.7

20.8

21.

21.1

Se o motivo da rescisão for um evento especificado na Cláusula 20.1(a), (b), (1), (g),
(h), (1) e/ou (j) acima, a Agência Nacional do Petróleo enviará notificação escrita nesse
sentido ao Contratante exigindo que se remede esse inadimplemento dentro do período
de no máximo 30 (trinta) dias do recebimento da notificação da Agência Nacional do
Petróleo, ou dos dias adicionais que a referida Agência considerar apropriado nas
circunstâncias, a seu exclusivo critério. Na hipótese de, quando do término do referido
período, esse inadimplemento não tiver sido remediado ou removido, o Governo pode,
mediante notificação escrita ao Contratante emitida pela Agência Nacional do
Petróleo, declarar este Contrato rescindido.

A rescisão por qualquer dos motivos especificados na Cláusula 20.1(c), (d) e/ou (e)
acima terá efeito imediato e o Governo poderá, mediante notificação escrita enviada
ao Contratante e emitida pela Agência Nacional do Petróleo, declarar este Contrato
rescindido. A rescisão em relação a uma Parte Contratante não constituirá rescisão em
relação à(s) outra(s) Parte(s) Contratante(s).

Se somente uma Parte Contratante estiver em inadimplemento, o Estado terá a opção
de assumir os interesses, direitos e obrigações dessa Parte Contratante inadimplente.
Se o Estado decidir não exercer essa opção, os interesses, direitos e obrigações
segundo este Contrato serão cedidos às demais Partes Contratantes, as quais serão
responsáveis conjunta e solidariamente.

Na eventualidade que as outras Parte(s) Contratante(s) não responderem por qualquer
e todas as obrigações da(s) Parte(s) Contratante(s) como estabelecido na Clausula
20.4, o Estado reserva-se o direito de rescindir este Contrato no que diz respeito a
todas as outras Parte(s) Contratante(s) após notificação por escrito.

Sem prejuízo de todos os demais direitos do Estado, o Contratante deverá, mediante a
rescisão deste Contrato, permitir a inspecção, cópia e auditoria das suas contas e
registos relativos às Operações Petrolíferas pela Agência Nacional do Petróleo e/ou
seus agentes.

O Contratante terá o direito, a seu exclusivo critério, de liberar seus direitos e rescindir
este Contrato sem obrigações ou responsabilidades adicionais, mediante a conclusão
das Obrigações Mínimas de Trabalho estipuladas e o Compromisso Financeiro
Mínimo no final de qualquer fase do Período de Pesquisa, mediante o envio de
notificação com 30 (trinta) dias de antecedência à Agência Nacional do Petróleo. Esta
Cláusula 20.7 não liberará o Contratante de quaisquer obrigações não cumpridas
anteriormente à rescisão deste Contrato, nem de quaisquer obrigações decorrentes de
actos ou omissões que ocorrerem anteriormente à rescisão deste Contrato.

O presente Contrato será rescindido automaticamente se nenhuma Descoberta
Comercial for feita na Área Contratual no final do Período de Pesquisa; conforme
prorrogado. H à :

FORÇA MAIOR

Qualquer omissão ou atraso por qualquer Parte no cumprimento das suas obrigaçõãs
ou deveres (que não a obrigação de pagar uma quantia em dinheiro) segundo fste

35

21.2

21.4

22.

221

22.2

23.

23.1

23.2

Contrato serão isentados na medida em que forem atribuíveis a Força Maior. Uma
situação de Força Maior inclui atrasos, inadimplementos ou incapacidade de
cumprimento segundo este Contrato em razão de qualquer evento fora do controlo
razoável da Parte que alega Força Maior. Esse evento poderá ser, porém não está
limitado a, qualquer ato, evento, acontecimento ou ocorrência em razão de causas
naturais e actos ou riscos de navegação, incêndio, hostilidades, guerra (declarada ou
não), bloqueio, distúrbios trabalhistas, greves, rebeliões, insurreição, comoção civil,
restrições de quarentena, epidemia, tempestade, inundações, terramotos, acidentes,
explosões e raio.

Se as Operações Petrolíferas forem atrasadas, interrompidas ou impedidas por algum
evento de Força Maior, então o prazo de realização da obrigação e atribuições
afectadas, e os direitos e as obrigações segundo este instrumento, serão prorrogados
por período equivalente ao período do referido atraso.

A Parte que não puder cumprir com as suas obrigações como resultado da Força Maior
deverá notificar prontamente as outras Partes no máximo 48 (quarenta e oito) horas
após o estabelecimento do início do evento de Força Maior, declarando o motivo, e as
Partes farão tudo o que for razoável dentro dos seus poderes para remover o citado
motivo.

A falta ou incapacidade de localização de Petróleo pelo Contratante em quantidades
comerciais por razões que não aquelas especificadas na Cláusula 21.1 não será
considerado um evento de Força Maior.

LEIS E REGULAMENTOS

Este Contrato será regido e interpretado de acordo com ás leis da República
Democrática de São Tomé e Príncipe.

Sujeito aos princípios de direito internacional público, nenhuma condição deste
Contrato, inclusive a concordância das Partes em se submeter a arbitragem segundo
este Contrato, impedirá ou limitará o Estado de exercer seus direitos de soberania.

GÁS NATURAL

Se o Contratante descobrir uma quantidade comercialmente viável do Gás Natural, o
Contratante terá o direito de desenvolver, comercializar, reaver os custos e
compartilhar os lucros de desenvolvimento desse Gás Natural segundo este Contrato
mediante termos a ser acordados mutuamente. Essas condições, quando acordadas,
tornar-se-ão parte integrante deste Contrato.

Não obstante a Cláusula 23.1, o. Contratante poderá utilizar, gratuitamente; .Gás
Natural exigido como combustível de Operações Petrolíferas, tais como reciclagem de,
gás, injecção a gás, extracção pneumática ou qualquer outro esquema de recuperação
de melhoria de Petróleo Bruto, estimulação de poços necessária para'a recuperação
máxima de Petróleo Bruto no campo descoberto e desenvolvido pelo Contratante, e
esse uso se dará mediante o consentimento prévio da Agência Nacional do Petróleo,

a
Já | CONFIDENCIAL

ToP SECRET

23.4

24.1

consentimento esse que não será negado sem motivos. Tal facto será incluído num
Programa de Desenvolvimento em Campo.

A obtenção da recuperação de Petróleo Bruto por meio de um método eficiente,
económico e tecnicamente aceitável será sempre o ponto principal de todas as decisões
relativas a Gás Natural Associado. No entanto, anteriormente ao início da Produção de
Petróleo Bruto da Área Contratual, o Contratante submeterá à Agência Nacional do
Petróleo um programa para utilização de qualquer Gás Natural Associado que tiver
sido descoberto na Área Contratual, que será sujeite a aprovação pela Agência
Nacional do Petróleo:

Se o Contratante descobrir volumes suficientes de Gás Natural Não Associado que
poderia justificar o desenvolvimento comercial, o Contratante deverá imediatamente
informar o volume de Gás Natural potencialmente recuperável à Agência Nacional do
Petróleo e prontamente investigar e submeter propostas à referida Agência referentes
ao desenvolvimento comercial desse Gás Natural, tendo em vista as necessidades
estratégicas locais que possam ser identificadas pela Agência Nacional do Petróleo.
Qualquer custo relativo a essas propostas ou investigação apresentada pelo Contratante
à Agência Nacional do Petróleo será incluído nos Custos Operacionais. O Contratante
ea Agência Nacional do Petróleo determinarão o plano e os prazos necessários, , para
implementação de um projecto de desenvolvimento comercial, que incluirá termos de
recuperação de Custos Operacionais e a partilha da produção de Gás Natural, os quais,
quando acordados, formarão parte integrante deste Contrato. Se o Contratante não
apresentar um plano de avaliação do mercado nos cinco (5) anos seguintes após a
descoberta e caso não apresente um plano de desenvolvimento nos dois anos
adicionais e se a Agência Nacional do Petróleo determinar que existe um volume
suficiente de Gás Natural Não Associado, a Agência Nacional do Petróleo terá 6“
direito de propor ao Couiratante o desenvolvimento comercial desse Gás Natural. O
Contratante terá o direito de participar do desenvolvimento comercial segundo os
termos estabelecidos na Cláusula 23.1. Se o Contratante deixar de participar do
desenvolvimento comercial desse Gás Natural apresentado pela Agência Nacional do
Petróleo e se o Programa de Desenvolvimento em Campo não impedir ou prejudicar as
Operações Petrolíferas actuais, a Agência Nacional do Petróleo poderá desenvolver o
Gás Natural da maneira apresentada ao Contratante.

DECLARAÇÕES E GARANTIAS

Em contraprestação pela celebração deste Contrato pelo Estado, o Contratante nes
acto declara e garante ao Estado o que segue:

(a) O Contratante tem poderes para celebrar e cumprir este Contrato e tomou todas
as medidas necessárias para assinar, entregar e cumprir com este Contrato de
acordo com os termos aqui contidos, e recebeu todas as concessões, licenças,
alvarás e autorizações relativas a Operações Petrolíferas. $ ;

(b) A assinatura, entrega e cumprimento deste Contrato pelo Contratante não
contrariará, em qualquer aspecto, qualquer disposição de:

37

25.

251

25.2

25:3

25.4

(i) qualquer lei ou regulamentos ou decisão de qualquer autoridade
governamental, órgão ou tribunal aplicável ou pelo qual o Contratante
possa estar obrigado; e

(ii) qualquer hipoteca, contrato ou outro empreendimento ou instrumento
do qual o Contratante for parte ou o qual obrigue o Contratante ou
qualquer das suas respectivas receitas ou activos.

(c) Foi feita total divulgação à Agência Nacional do Petróleo.

(d) | Na Data de Entrada em Vigor, todos os factos referentes ao Contratante e a sua
situação e assuntos financeiros, que fossem substanciais e que devessem ser
levados ao conhecimento de forma adequada à Agência Nacional do Petróleo
foram assim informados integralmente.

(d) O Contratante, juntamente com suas Afiliadas, possui fundos suficientes em
moeda estrangeira e local para realizar Operações Petrolíferas segundo este
Contrato.

(e) As declarações e garantias estabelecidas nesta Cláusula 24 permanecerão em
pleno vigor e efeito durante a vigência deste Contrato.

CONCILIAÇÃO E ARBITRAGEM

Se houver diferenças ou controvérsias entre as Partes em relação à interpretação ou
cumprimento deste Contrato (uma “Controvérsia”) de forma tal que a controvérsia
não possa ser dirimida por acordo mútuo, as Partes poderão encaminhar a questão a
um perito independente para um parecer e auxiliar'as Partes:a obter um acordo mútuo.

Se o perito independente for utilizado, a Agência Nacional do Petróleo e o Contratante
deverão fornecer ao perito todas as informações escritas que ele possa exigir de forma
razoável. O custo dos serviços do perito, se for nomeado, será partilhado igualmente
entre a Agência Nacional do Petróleo e cada Parte Contratante.

Se a Controvérsia não puder ser dirimida por acordo amigável ou por meio de um
perito independente ou se uma Parte não se obrigar ao uso de um perito independente,
então a Agência Nacional do Petróleo ou o Contratante poderá apresentar contra a
outra um pedido de arbitragem de acordo com esta Cláusula 25. Os procedimentos
estabelecidos na presente Cláusula 25 serão os procedimentos exclusivos da
arbitragem para todas e quaisquer Controvérsias decorrentes ou envolvendo a
interpretação deste Contrato. Nenhum outro tribunal arbitral segundo qualquer outro
procedimento, acordo ou tratado internacional terá competência sobre essas
controvérsias entre as Partes.

Se as Partes interessadas não tiverem obtido um acordo mútuo após 3 (três) meses d:
data de notificação de uma Controvérsia de uma Parte à outra, a menos que as P;
da Controvérsia acordem mutuamente uma prorrogação, qualquer Parte Yda
Controvérsia poderá encaminhar a Controvérsia para solução por arbitragem final e
vinculativa ao Centro Internacional para a Resolução de Diferendos Relativos a

CONFIDENCIAL
Top SECRET

38

25.5

25.6

Investimentos (o “Centro”) estabelecido pela Convenção de Resolução de Diferendos
Relativos a Investimentos entre Estados e Nacionais de outros Estados, celebrada em
Washington, em 18 de Março de 1965 (a “Convenção ICSID”), ou ao Mecanismo
Complementar do Centro, se o Centro não estiver disponível. Caso a arbitragem seja
conduzida de acordo com o Mecanismo Complementar do Centro, as Partes
consentem submeter-se a jurisdição do Centro em conformidade com a Cláusula 25 e
o Artigo 25º da Convenção ICSID. As Partes acordam submeter uma petição ao
Secretário-Geral do Centro para aprovar o acesso ao Mecanismo Complementar do
Centro.

Local e Idioma da Arbitragem

O local da arbitragem será Lisboa, Portugal. A lei aplicável à resolução por arbitragem
é a lei São-tomense. Os idiomas dos processos arbitrais, e de todos os despachos,
decisões e da sentença, serão o português e o inglês. Não obstante o disposto na
Cláusula 32.4, a versão portuguesa deste Contrato assinada pelas Partes será
considerada a versão oficial no processo arbitral.

Quantidade e Identidade de Árbitros

O tribunal arbitral será constituído por 3 (três) árbitros escolhidos de acordo com o
seguinte procedimento:

(1) O requerente e o requerido deverão, dentro de 30 (trinta) dias a contar da data
na qual o pedido de arbitragem tiver sido apresentado, nomear cada qual um
árbitro (e se houver mais de um requerente ou mais de 1 (um) requerido, então
os requerentes e/ou os requeridos deverão cada qual, conjuntamente, nomear
um único árbitro), mediante o envio de uma notificação por escrito dessa
nomeação ao Secretário-Geral do Centro e à outra Parte ou Partes da
Controvérsia.

(ii) Se tanto o requerente ou o requerido não cumprir com o prazo estabelecido no
parágrafo anterior, o Presidente do Conselho Administrativo do Centro deverá
nomear o árbitro ou árbitros que não tiverem sido ainda nomeados, mediante
solicitação do requerente ou do requerido, e após consultar o requerente e o
requerido na medida do possível. O Presidente do Conselho Administrativo do
Centro enviará notificação por escrito dessa nomeação ou nomeações ao
Secretário-Geral do Centro, bem como ao requerente e ao requerido.

(iii) Os dois (2) árbitros assim nomeados deverão, dentro de 30 (trinta) dias da sua
nomeação, acordar quanto à pessoa a ser nomeada como Presidente do
tribunal, e enviar notificação dessa nomeação ao Secretário-Geral da ICSID,
bem como ao requerente e ao requerido.

(iv) | Se os dois .(2) árbitros não chegarem a acordo: quanto a.'nomeação do
Presidente do tribunal, o Presidente do Conselho Administrativo do Centr;
deverá nomear o Presidente mediante solicitação do requerente ou fo
requerido, e após consultar o requerente e o requerido, na medida do possível.
O Presidente do Conselho Administrativo do Centro enviará uma notificação

39

| CONFIDENCIAL
“ Tor SECRET

25.7

25.8

25.9

25.10

26.

26.1

26.2

escrita dessa nomeação ao Secretário - Geral do Centro, bem como ao
requerente e ao requerido.

(v) Nenhum dos árbitros será um cidadão dos países de qualquer das Partes da
Controvérsia (ou no caso em que a Parte for uma empresa ou outra pessoa
jurídica, qualquer país ou países de nacionalidade dessa Parte, inclusive o país
da sua matriz efectiva).

Normas de Arbitragem

Os processos arbitrais instaurados segundo este Contrato operarão segundo as normas
de arbitragem em vigor do Centro ou de acordo com o Mecanismo Complementar do
Centro, conforme o caso, no momento de apresentação do pedido de arbitragem,
normas essas que serão consideradas incorporadas neste instrumento por referência
nesta Clausula 25.

Natureza Vinculativa da Arbitragem

A sentença arbitral será final, vinculará as Partes e será imediatamente exequível,
sujeito aos remédios jurídicos estabelecidos na Convenção ICSID ou nas Normas de
Arbitragem do Mecanismo Complementar do Centro, , conforme apropriado. As
Partes renunciam a qualquer direito de encaminhar qualquer questão de direito, e
qualquer direito de recurso quanto a direito e/ou mérito a qualquer tribunal. Fica
expressamente acordado que os árbitros não terão poder algum para determinar danos
agravantes, exemplificativos ou punitivos.

Custos da Arbitragem

Os cusios da arbitragem serão cobrados de acordo com as determinações do tribunai
arbitral, e na falta destas serão de responsabilidade proporcional das Partes da
Controvérsia, individualmente. Os custos das Partes que dizem respeito ao Contratante
não serão recuperáveis.

Pagamento de Sentenças

Qualquer decisão pecuniária será expressa e devida em dólares dos Estados Unidos.

DATA DE ENTRADA EM VIGOR

Este Contrato entrará em vigor na data da recepção pelo Estado do depósito pelo
Contratante do bónus de assinatura na Conta Nacional de Petróleo, como previsto na
Cláusula 2.1 (a “Data de Entrada em Vigor”), pagável após a perfeição do Contrato
e a entrega do instrumento de ratificação do Contrato executado pelo Primeiro-
Ministro em nome do Governo ao Contratante. O registo desse recibo será 'anexo ao
presente Contrato, como prova da Data de Entrada em Vigor. sas vtd

O não cumprimento pelo Contratante da sua obrigação de pagar o bónus de assinatur;
de acordo com os termos da Cláusula 2.1 significará que este Contrato será nulo e s;

efeito.

40 CONFIDENCIAL

ToP SECRET

27.

271

272

273

28.

28.1

REVISÃO / RENEGOCIAÇÃO DO CONTRATO E CONDIÇÕES FISCAIS

As Partes concordam que os termos e condições comerciais deste Contrato foram
negociados e concordaram em devidamente considerar as condições fiscais existentes
de acordo com as disposições da Lei do Petróleo e da Lei de Tributação sobre o
Petróleo em vigor na Data de Entrada em Vigor. Se essas condições fiscais forem
alteradas para prejudicar o Contratante, as Partes obrigam-se, sujeito à Cláusula 27.2,
a rever os termos e condições deste Contrato afectados por tais alterações de forma a
alinhá-los com as condições fiscais como estabelecidas na Data de Entrada em Vigor.

Se a qualquer momento ou periodicamente houver mudança nas leis ou normas que
afectem substancialmente o benefício comercial oferecido ao Contratante segundo este
Contrato, as Partes consultar-se-ão mutuamente e chegarão a um acordo quanto às
alterações contratuais necessárias para restabelecer, o máximo possível, os benefícios
comerciais existentes nos termos deste Contrato na Data de Entrada em Vigor.

Este Contrato não será alterado ou modificado em nenhum dos seus aspectos, excepto
por acordo mútuo escrito das Partes.

OPERADOR

ORANTO PETROLEUM-STP, Limitada é neste acto designado como Operador
segundo este Contrato para assinar, por e em nome do Contratante, todas as Operações
Petrolíferas na Area Contratual segundo e de acordo com este Contrato e com a Lei do
Petróleo.

28.3 O Operador, por e em nome do Contratante, terá o controlo e administração exclusivos

29.

291

29.2

das Operações Petrolíferas nos termos deste Contrato. O Operador, por e em nome do
Contratante e, respeitando os limites definidos pela Agência Nacional do Petróleo, por
este Contrato e pela Lei do Petróleo, terá poderes para assinar todos os contratos,
incorrer em despesas, assumir compromissos e praticar outros actos relativos às
Operações Petrolíferas.

CONFLITO DE INTERESSES

O Contratante declara e garante que não contratou nenhuma pessoa física, jurídica ou
sociedade na qualidade de agente de comissão para fins deste Contrato e que ela não
deu nem ofereceu (directa ou indirectamente) a qualquer pessoa qualquer propina,
presente, gratificação, comissão ou outro objecto de valor significativo a título de
induzimento ou recompensa por praticar ou provocar a prática de qualquer acto ou
tomar qualquer decisão relativa a este Contrato, ou por se mostrar favorável ou
desfavorável a qualquer pessoa nesse sentido. ns

O Contratante declara e garante, ainda, que nenhum empréstimo, recompensa, ofe;
vantagem ou benefício de qualquer natureza foi dado a qualquer Representant
qualquer pessoa em benefício desse Representante ou pessoa ou terceiros, a títul6 de
contraprestação por um acto ou omissão por parte desse Representante no que se
refere ao desempenho das atribuições ou funções dessa pessoa ou induzir tal

41

| CONFIDENCIAL

ToP SECRET

30.

30.1

30.2

30.3

31.

32.

32.1

Representante a utilizar seu cargo para influenciar qualquer acto ou decisão da
Administração em relação a este Contrato. Qualquer violação desta declaração fará
com que a Administração Estadual invalide e anule este Contrato.

NOTIFICAÇÕES

Qualquer notificação ou comunicação que deva ser transmitida por uma Parte à outra
será por escrito (em Português e Inglês) e é considerada devidamente entregue se
entregue em mãos, por serviço de entrega expressa, por fax, ou por meios electrónicos
que transmitem comunicação escrita e que produzam recibos de comunicação
electrónica escrita, nos seguintes endereços:

Agência Nacional do Petróleo (ANP-STP)
Avenida Nações Unidas, 225

C.P.1048

São Tomé, São Tomé e Príncipe

Ao cuidado de: Director Executivo

Fax: 239-2226937
Tel: 239-2226940

Email: anp geral(Destome.net
O CONTRATANTE

ORANTO PETROLEUM-STP, Limitada
Rua de Moçambique, Distrito de Agua-Grande -

Ao cuidacio de: Prince Arthur Eze

Tel: 44-7734113000
Email: orantooil(omsn.com

Todas as notificações e outras comunicações serão designadas como devidamente
entregues na altura da recepção actual pelo recipiente pretendido.

Cada Parte imediatamente notificará a outra a respeito de qualquer alteração nos
endereços acima.

RESPONSABILIDADE

Quando o Contratante for composto de mais de uma Parte, as responsabilidades e
obrigações dessas Partes nos térmos deste Contrato serão conjuntas e individuais.

. DISPOSIÇÕES DIVERSAS

Nenhum aditamento ou alteração de qualquer disposição deste Contrato se
vinculativo, a menos que assinado por escrito por todas as Partes.

42 = === pri
| coNFIDENCI
| TOP SECRET q.

32.4

32.5

Nenhuma renúncia por qualquer Parte de qualquer disposição deste Contrato será
vinculativa, a menos que feita expressamente por escrito. Qualquer renúncia será
relativa somente à violação a que se refere expressamente e não se aplicará a qualquer
violação posterior ou outra.

A validade e vigência deste Contrato estarão sujeitas ao total cumprimento de todas as
normas de procedimento administrativo aplicáveis relativas à contratação Estadual.

Este Contrato é elaborado e arquivado em português e inglês e em caso de não
conformidade, a versão em português prevalecerá.

O presente Contrato é levado a público e uma cópia será enviada ao Gabinete de
Registo Público e Informação no prazo de 10 (dez) dias a contar da sua assinatura.

43
EM TESTEMUNHO DO QUE, as Partes fizeram com que este Contrato fosse assinado na
data indicada acima.

E ENTREGUE por e em nome do:
epjresentado pela Agência Nacional do Petróleo de São Tomé e Príncipe

ASSINADO E ENTREGUE por e em nome do:
ORANTO PET EUM — STP, LIMITADA

Designação: lucra neo

Na presença de:

44
ANEXO 1

ÁREA CONTRATUAL

Coordenadas

iii ANP-STE =

Mapa (para fins ilustrativos apenas)

EZE São tome und Pncipe First Licensing Rouna

45
12

13

14

21

2

ANEXO 2
PROCEDIMENTOS CONTABILÍSTICOS

DISPOSIÇÕES GERAIS
Definições

Este Procedimento Contabilístico anexado a este Contrato, do qual constitui parte,
deverá ser seguido e observado no cumprimento das obrigações da Parte nos termos
daquele instrumento. Os termos definidos constantes deste instrumento terão os
mesmos significados a eles atribuídos no Contrato.

Contas e Demonstrações

Os registos e livros contabilísticos do Contratante serão mantidos conforme previsto
na Cláusula 15 do Contrato de acordo com os princípios contabilísticos geralmente
aceites e internacionalmente reconhecidos, compatíveis com as práticas e
procedimentos modernos do sector petrolífero e de acordo com as Boas Práticas dos
Campos de Petróleo. Todos os livros contabilísticos originais, juntamente com a
documentação corroboradora original serão mantidos e guardados no escritório do
Contratante em São Tomé e Príncipe.

Na hipótese de haver conflito entre os termos deste Procedimento Contabilístico e o
Contrato, os termos do Contrato prevalecerão.

Este Procedimento Contabilístico poderá ser alterado periodicamente mediante acordo
mútuo das Partes.

Custos Operacionais

Os Custos Operacionais serão definidos como todos os custos, despesas pagas e
obrigações incorridas na realização das Operações Petrolíferas e consistirão:

(a) em Custos Não Monetários da Área de Contrato;

(b) — em Custos Monetários da Área de Contrato;

(c) em Custos de Pesquisa Sem Perfuração da Area Contratual; e

(d) em Custos de Pesquisa e Avaliação Sem Sucesso da Área Contratual.

Os Custos Operacionais serão registrados separadamente para cada Área de
Desenvolvimento e calculados com base numa Área Contratual.

Custos Não Monetários da Área de Contrato

Custos Não Monetários da Area de Contrato significa os Custos Operacionais
incorridos atribuíveis às operações do exercício corrente. Os Custos Não Monetáfios.
da Área de Desenvolvimento incluem o seguinte:

(a) Despesas gerais de escritório — escritório, serviços e serviços administrativos
em geral inerentes às Operações Petrolíferas, incluindo servi do

46 º =

(b)

(e)

departamento jurídico, financeiro, de compras, de seguro, contabilístico, de
informática e pessoal; comunicações, transporte, locação de equipamentos
especializados, bolsas de estudo, contribuições beneficentes e premiações
educacionais.

Custos trabalhistas e custos relacionados — salários e pagamentos, inclusive
bónus, de funcionários do Contratante que estiverem directamente envolvidos
na condução das Operações Petrolíferas, sejam atribuídas de maneira
temporária ou permanente, independente do local desse funcionário, inclusive
os custos dos benefícios a funcionários, ajudas de custo habituais e despesas
pessoais incorridas segundo a prática e política do Contratante, e valores
impostos por autoridades governamentais competentes que forem aplicáveis
aos referidos funcionários.

Esses custos e despesas incluirão:

(1) custo de planos estabelecidos para seguro de vida em grupo de
funcionário, internamento, pensão, aposentação, poupança e outros
planos de benefícios;

(ii) custo com benefícios de feriados, férias, doença e invalidez;
(ii) custo de vida, alojamento e outras ajudas de custo habituais;

(iv) | despesas razoáveis com pessoal, as quais são reembolsáveis segundo as
políticas padrão de pessoal do Contratante;

(v) | obrigações impostas por autoridades governamentais;

(vi) custo de transporte dos funcionários, que não conforme previsto no
parágrafo (c) abaixo, conforme exigido na conduta das Operações
Petrolíferas; e

(vii) encargos relativos a funcionários temporariamente contratados para as
Operações Petrolíferas, os quais serão calculados de forma a reflectir os
respectivos custos efectivos durante o período ou períodos de
contratação.

Custos com reatribuição de funcionários — custos com reatribuição, transporte
e transferência de funcionários do Contratante contratados para as Operações
Petrolíferas, incluindo o custo de frete e serviço de passageiros oferecido aos
familiares desses funcionários e seus objectos pessoais e bens móveis,
juntamente com refeições, hospedagem e outros gastos relacionados a tal
transferência incorridos em relação:

(1) a funcionários do Contratante localizados em São Tomé e Príncipe,
incluindo funcionários expatriados contratados para as Operaçõ
Petrolíferas; = =

47

(d)

(e)

(9)

(8)

(h)

(o)

(ii) | à transferência para São Tomé e Príncipe referente à contratação para as
Operações Petrolíferas;

(iii) | aos custos de reatribuição e demais despesas incorridas na repatriação
final ou na transferência dos funcionários expatriados do Contratante e
seus familiares em caso de afastamento desses funcionários, ou
separação do Contratante, ou em caso de reatribuição desses
funcionários ao ponto de origem do Contratante; ressalvado que, os
custos de reatribuição na

mudança de um funcionário expatriado e sua família além do
ponto de origem estabelecido no momento da sua transferência
a São Tomé e Príncipe não serão reembolsados como Custos
Operacionais; e

(iv) aos funcionários cidadãos de São Tomé em actividades de formação
fora da Área Contratual.

Serviços prestados por terceiros — custo com serviços profissionais, técnicos, de
consultoria, serviços públicos e demais serviços obtidos de outras fontes
segundo qualquer Contrato ou outros acordos entre esses terceiros e o
Contratante para fins das Operações Petrolíferas.

Honorários de advogado — todos os custos ou despesas de manuseio,
investigação, afirmação, defesa e encerramento mediante acordo de acções
judiciais ou reivindicações decorrentes de ou relativas a Operações Petrolíferas
ou necessárias para proteger ou reaver os bens utilizados nas Operações
Petrolíferas inclusive, entre outros, honorários de advogado, custos judiciais,
custos de arbitragem, custo de investigação ou obtenção de provas e valor pago
no acordo ou cumprimento de quaisquer acções judiciais, arbitragem ou
reivindicações de acordo com as disposições deste instrumento.

Encargos sobre custos indirectos da sede social — custos indirectos da matriz
no valor especificado na Cláusula 15.4 do Contrato.

Prémios e acordos de seguro — prémios pagos por seguro que normalmente
devam ser realizados em relação às Operações Petrolíferas juntamente com
todos os gastos incorridos e pagos no acordo de todas e quaisquer perdas,
reivindicações, danos, sentenças e outras despesas, inclusive taxas e franquias
relativas ao cumprimento deste Contrato pelo Contratante.

Tributos e impostos — todos os tributos e impostos, taxas.e quaisquer,
lançamentos Governamentais, inclusive encargos de queima de gás, taxas de
licenciamento, impostos aduaneiros e qualquer outro encargo diferente de
Royalties e Imposto.

Despesas operacionais - mão-de-obra, materiais e serviços utilizados nas
operações diárias de poço de petróleo, operações em unidades de produção de

48 o

CONFIDENCIAL
Top SECRET

O)

(9)

(U)

(m)

(n)

(o)

campo de petróleo, operações de recuperação secundárias, armazenamento,
transporte, entrega e operações de marketing; e outras actividades
operacionais, inclusive reparações, reabilitação, manutenção e leasing ou
arrendamento de poços relacionados de todos os materiais, equipamentos e
suprimentos.

Perfuração de Pesquisa de Sucesso — todos os gastos incorridos em relação à
perfuração de qualquer Poço de Pesquisa resultantes numa Descoberta
Comercial.

Perfuração de Avaliação de Sucesso — todos os gastos incorridos em relação à
perfuração de Poços de Avaliação numa Descoberta Comercial.

Perfuração de Desenvolvimento sem Sucesso - todos os gastos incorridos em

relação à perfuração de poços de desenvolvimento secos, inclusive custos
incorridos em relação a revestimento, cimento de poço e dispositivos para

poço.

Perfuração de Desenvolvimento com Sucesso — todos os gastos intangíveis
relativos à mão-de-obra, combustível, reparos, manutenção, cabo de reboque e
suprimentos e materiais (excluindo, revestimento e outros dispositivos de
poço) que se refiram ou sejam inerentes à perfuração, limpeza,
aprofundamento ou conclusão de poços ou sua preparação incorrida em
relação:

(1) à determinação dos locais dos poços, levantamentos geológicos,
geofísicos, topográficos e geográficos para preparação de avaliação do
local para perfuração, inclusive a determinação de perigos próximos à
superfície e próximos ao fundo do mar;

(ii) | à limpeza, drenagem e nivelamento de terreno, construção de estradas e
assentamento de fundações;

(ii) à perfuração, detonação, teste e limpeza de poços; e

(iv) à construção de sondas e montagem de reservatório e instalação de
oleodutos e outro plano e equipamentos exigidos na preparação ou
perfuração de poços produtores de Petróleo Bruto.

Disposições de Desmantelamento — quaisquer depósitos num fundo de reserva
de Desmantelamento destacado para fins de Desmantelamento segundo a
Cláusula 13 do Contrato.

Serviços da Afiliada — serviços profissionais, administrativos, , científicos. e -
técnicos prestados pelas Afiliadas do Contratante em. benefício. directo das
Operações Petrolíferas, inclusive serviços prestados pelo departamento de
Pesquisa, Produção, jurídico, financeiro, de compras, seguro, contabilístico e
serviços de informática dessas Afiliadas. Os encargos referentes à prestação

==

== .
49 CONFIDENCIAL
| Tor SECRET

2.3

(9)

desses serviços reflectirão somente os custos e devem estar compatíveis com as
práticas de mercado internacionais e não incluirão nenhum elemento de lucro.

Custos Não Monetários de Área de Contrato de Pré-produção — todos os custos
não monetários de Área de Contrato recuperáveis incorridos antes da primeira
produção da Área de Contrato serão acumulados e tratados como se tivessem
sido incorridos no primeiro dia de produção da Área de Contrato.

Custos Monetários da Área de Contrato

Custos Monetários da Área de Contrato significa os Custos Operacionais incorridos
sujeitos a depreciação. Custos Monetários da Área de Contrato incluem o seguinte:

(a)

6)

(e)

(d)

(e)

Gastos com a unidade — gastos relativos ao projecto, construção e instalação de
unidades (inclusive maquinaria, utensílios e dispositivos) associados à
produção, tratamento e processamento de Petróleo Bruto (à excepção dos
custos devidamente atribuídos em custos de perfuração intangíveis), inclusive
plataformas marítimas, sistemas de recuperação secundários ou aperfeiçoados,
injecção de gás, descarte de água, gastos com equipamentos, maquinaria e
dispositivos adquiridos para conduzir as Operações Petrolíferas, tais como
móveis e utensílios e equipamentos de escritório, balsas, embarcações
flutuantes, equipamentos automóvel, embarcações petrolíferas operacionais,
equipamentos de construção, equipamentos diversos.

Gastos com oleodutos e armazenamento — gastos relativos ao projecto,
instalação e construção de oleodutos, transporte, armazenamento e instalações:
de terminal associados às Operações Petrolíferas, inclusive tanques, mediação
e oleodutos de exportação.

Gastos com construção — gastos incorridos em relação à construção de prédio,
estruturas ou obras de natureza permanente, inclusive oficinas, armazéns,
escritórios, rodovias, cais, móveis e utensílios relativos à moradia do

funcionário e às instalações voltadas à recreação, além de outros bens
intangíveis inerentes à construção.

Perfuração de Desenvolvimento com Sucesso - todos os gastos tangíveis
incorridos em relação à perfuração de poços de desenvolvimento secos,
inclusive custos incorridos em relação a revestimento, cimento de poço e
dispositivos para poço.

Stocks de material — custo de materiais comprados e mantidos como itens de
stocks exclusivamente para as Operações Petrolíferas, sujeito às seguintes
disposições:

(1) o Contratante fornecerá ou comprará quaisquer materiais necessários
para as Operações Petrolíferas, inclusive os exigidos no curto prazo. Os
níveis de stocks levarão em conta o tempo necessário para fornecer a
substituição, emergências e considerações semelhantes;

50
2.4

(b

(ii) os materiais comprados pelo Contratante para uso nas Operações
Petrolíferas serão avaliados de forma a incluir o preço da factura
(menos descontos de pagamento antecipado, descontos a vista e outros
descontos, se houver), mais frete e encargos de despacho entre o ponto
de fornecimento e o ponto de destino, excluindo-se, porém, do preço da
factura, os custos de inspecção, seguro, taxas e impostos aduaneiros
sobre os materiais importados exigidos para o Contrato;

(iii) materiais não disponíveis em São Tomé e Príncipe fornecidos pelo
Contratante ou provenientes dos stocks das suas Afiliadas serão
avaliados pelo custo competitivo actual no mercado internacional; e

(iv) | O Contratante manterá o controlo físico e contabilístico dos materiais
em stocks de acordo com as Boas Práticas dos Campos de Petróleo. O
Contratante fará um inventário de stocks completo pelo menos uma vez
por ano, a ser observado pela Agência Nacional do Petróleo e por seus
auditores externos. Entretanto, a Agência Nacional do Petróleo poderá
formar stocks parciais ou totais a suas próprias expensas sempre que
considerar necessário, desde que não interrompa descabidamente as
Operações Petrolíferas.

Custos Financeiros de Área de Contrato de Pré-produção — todos os custos
Financeiros de Área de Contrato recuperáveis incorridos antes da primeira
produção da Área de Contrato serão acumulados e tratados como se tivessem
sido incorridos no primeiro dia de produção da Área de Contrato.

Custos de Pesquisa Sem Perfuração da Área Contratual

Custos de Pesquisa Sem Perfuração da Área Contratual significa os Custos
Operacionais incorridos em qualquer local da Área Contratual relativos à Pesquisa ou
actividade afim não directamente relacionada com a perfuração de um Poço de
Pesquisa. Os Custos de Pesquisa Sem Perfuração da Área Contratual são cobrados em
função das operações do ano corrente e poderão ser somados aos Custos Operacionais
de qualquer Área de Contrato. Os Custos de Pesquisa Sem Perfuração da Área
Contratual incluem o seguinte:

(a)

(b)

(€)

Levantamentos geográficos e geofísicos — mão-de-obra, materiais e serviços
utilizados em levantamentos aéreos, geológicos, topográficos, geofísicos e
sísmicos incorridos em relação à pesquisa, excluindo-se, entretanto, a
aquisição de dados da Agência Nacional do Petróleo.

Custos Sísmicos Pré-contratuais — custos razoáveis associados à aquisição de
dados sísmicos que cobrem a Área Contratual, inclusive processamento por
terceiros, porém não a interpretação dos dados pelo Contratante ou por suas
Afiliadas que foram incorridos antes da Data de Entrada em Vigor.

Pagamentos de bolsas de estudo anuais, conforme descrito na Cláusula 14 do
Contrato.

51

2.5

2.6

31

ER)

Custos de Pesquisa e Avaliação Sem Sucesso da Área Contratual.

Custos de Pesquisa e Avaliação Sem Sucesso da Área Contratual significa os Custos
Operacionais incorridos em qualquer local da Área Contratual relativos à perfuração
de qualquer Poço de Pesquisa ou Poço de Avaliação na Área Contratual que não
resultem numa Descoberta Comercial. Os Custos de Pesquisa e Avaliação Sem
Sucesso da Área Contratual estão sujeitos a depreciação durante um período de 5
(cinco) anos em parcelas iguais de 20% (vinte por cento) ao ano ou o período restante
da(s) Área(s) de Contrato, consoante o que for menor, começando com a produção. Os
Custos de Pesquisa e Avaliação Sem Sucesso em qualquer período serão atribuídos
aos Custos Operacionais de qualquer Área de Contrato, tendo em conta as seguintes
restrições:

(a) na medida em que a Área de Contrato tiver Petróleo de Custo Disponível após
a recuperação dos Custos Operacionais (que não Custos de Pesquisa e
Avaliação Sem Sucesso) relacionados a tal Área de Contrato; e

(b) | se houver Petróleo de Custo Disponível insuficiente na Área de Contrato em
qualquer período para recuperar totalmente os Custos de Pesquisa e Avaliação
Sem Sucesso, o valor não recuperado poderá ser transportado e incluído na
conta de Custos de Pesquisa e Avaliação Sem Sucesso do período seguinte.

Custos Não Recuperáveis
Os custos a seguir são irrecuperáveis a título de Custos Operacionais:

(a) bónus e gastos incorridos pelo Contratante no cumprimento de qualquer
obrigação para custear projectos sociais conforme definido na Cláusula 2 do
Contrato;

(b) juros incorridos em empréstimos concedidos para financiamento das
Operações Petrolíferas de empréstimos entre Afiliadas ou de empréstimos de
terceiros; e

(c) custos incorridos superiores a 5% (cinco por cento) acima dos custos orçados
num Programa de Trabalho e Orçamento, a menos que esses custos sejam
aprovados antecipadamente pela Agência Nacional do Petróleo.

Cálculo de Royalties e Impostos

O Contratante calculará o valor dos Royalties e Impostos pagáveis ao Estado segundo
e de acordo com o Contrato. Tais valores serão calculados da:maneira prevista na Lei
do Petróleo, na Lei de Tributação sobre o Petróleo e nas disposições deste instrumento
contidas no Artigo 4 deste Anexo 2. : té

O Contratante calculará os pagamentos de Royalties para remessa pelo Estado num
determinado mês com base no valor fiscal vigente do Petróleo Bruto produzido no

s2 | CONFIDENCIAL

ToP SECRET

41

42

43

44

4.5

segundo mês anterior. Os pagamentos de imposto serão calculados e remetidos de
acordo com a Lei de Tributação sobre o Petróleo.

Análises Contabilísticas

No prazo de 3 (três) meses, o Contratante e a Agência Nacional do Petróleo chegarão
a um acordo quanto ao formato referente à análise contabilístico mensal que reflecte
os volumes extraídos em termos de Petróleo com Royalties, Petróleo com Custo,
Petróleo com Lucro e Receitas recebidos por cada Parte.

O Preço Realizável e as quantidades efectivamente extraídas pelas Partes serão
utilizados para calcular as receitas reflectidos no formato da análise contabilística
mensal acordada no Artigo 4.1 acima e a atribuição dessas Receitas nas categorias
descritas segundo a Cláusula 10 do Contrato será reflectida.

A atribuição da quantidade do Petróleo Bruto Disponível a cada Parte segundo a
Cláusula 10 do Contrato será de acordo e regida pelas disposições dos Princípios de
Procedimento de Atribuição e Levantamento.

A prioridade de atribuição das receitas totais para cada período será a seguinte:

(a)
(b)
(o)

Petróleo com Royalties;
Petróleo com Custo; e
Petróleo com Lucro.

O valor cobrado e recuperável do Petróleo com Royalties e Petróleo com Custo será
determinado da seguinte maneira:

1a)

(b)

Petróleo com Royalties — A soma dos royalties pagáveis durante o referido mês.

Petróleo com Custo — Os Custos Operacionais aplicáveis ao referido mês para
fins de Petróleo com Custo, conforme segue:

(0)

Gi)

(iii)

(iv)

Os Custos Não Monetários da Área de Contrato serão o valor registado
nos livros e contas do Contratante para o referido mês de acordo com os
Procedimentos Contabilísticos e serão integralmente recuperáveis no
período incorrido.

Os Custos Monetários da Área de Contrato serão o valor registado nos
livros e contas do Contratante para o referido mês de acordo com os
Procedimentos Contabilísticos e serão recuperáveis durante o período de
depreciação ou o período restante do Contrato, o que for menor.

Os Custos de Pesquisa Sem Perfuração da Área de Desenvolvimento
serão o valor registado nos livros e contas do Contratante para o;referido

mês de acordo com os Procedimentos Contabilísticos e serã
integralmente recuperáveis no período incorrido.

Os Custos de Pesquisa e Avaliação Sem Sucesso da Área Contratual

53

4.6

4.7

Sl

5.2

5.3

serão o valor registado nos livros e contas do Contratante para o referido
mês de acordo com os Procedimentos Contabilísticos e serão
recuperáveis durante o período de depreciação de 5 (cinco) anos em
parcelas iguais de 20% (vinte por cento) ao ano ou o período restante da
Área de Contrato, o que for menor, começando com a produção de uma
Área de Contrato em que os custos são atribuídos à Área de
Desenvolvimento, de acordo com o Artigo 2.5 deste Anexo 2.

(c) Qualquer transporte de meses anteriores, conforme previsto no Artigo 4.6 deste
Anexo 2.

Quaisquer valores cobrados e recuperáveis superiores à atribuição das Receitas para o
mês ao Petróleo com Royalties e Petróleo com Custo serão transportados para meses
subsequentes. Os transportes serão determinados da seguinte maneira:

(a) O transporte de Petróleo com Royalties se dá quando as Receitas referentes a
tal mês forem insuficientes para atribuição do Petróleo com Royalties devido
no mês, conforme descrito na Cláusula 10 do Contrato.

(b) O transporte de Petróleo com Custo se dá quando as Receitas remanescentes
após a atribuição da parte das receitas ao Petróleo com Royalties forem
insuficientes para atribuição do Petróleo com Custo devido no mês, conforme
descrito na Cláusula 10 do Contrato.

O Petróleo com Lucro ocorre quando permanecerem Receitas após atribuições de
Petróleo com Royalties e Petróleo com Custo segundo os Artigos 4.5 e 4.6 acima. O
Petróleo com Lucro será atribuído conforme descrito na Cláusula 10 do Contrato.

Outras Disposições

O Contratante abrirá e movimentará contas bancárias em dólares dos Estados Unidos
onde todos os fundos remetidos do exterior serão depositados para cobrir os gastos
locais. Com a finalidade de manter os livros contabilísticos, qualquer moeda
estrangeira remetida pelo Contratante será convertida com base nas taxas de câmbio
mensais publicadas na data de pagamento pelo Banco Central de São Tomé e
Príncipe, em relação ao Dobra, e no Financial Times de Londres, em relação a outras
moedas.

O Contratante elaborará demonstrações financeiras contabilísticas e orçamentais de
acordo com o formato de apresentação de relatórios previsto pela Agência Nacional -do
Petróleo.

Em relação a qualquer quantia acordada oriunda deste instrumento devida entre as
Partes e vencida, qualquer compensação segundo a Cláusula 12 do Contrato será
exercida mediante entrega de notificação por escrito à outra Parte acompanhada da
descrição suficiente das quantias compensadas a fim de permitir que as Partes as

54

contabilizem devidamente.

O Contratante informará a produção cumulativa na Área de Contrato em formato a ser
acordado com a Agência Nacional do Petróleo.

Tabela de Depreciação

Quaisquer Custos Operacionais que estiverem sujeitos a depreciação serão
depreciados de acordo com a seguinte tabela:

Ano Taxa de Depreciação (%)
1 20%
2 20%
3 20%
4 20%
5 20%

55
1.

Li

12

13

2.1

ANEXO 3

PRINCÍPIOS DE PROCEDIMENTO DE ATRIBUIÇÃO E LEVANTAMENTO

Aplicação

Este Procedimento de Atribuição e Levantamento anexado ao Contrato, do qual faz
parte, estabelece os métodos para atribuição do Petróleo Bruto disponível da Área
Contratual e as Partes distribuirão todo o Petróleo Bruto Disponível extraído de
acordo com este Procedimento de Atribuição e Levantamento e com o Contrato.

Na hipótese de a produção de Petróleo Bruto Disponível ser separada em 2 (dois) ou
mais tipos ou graus, as disposições deste Procedimento de Atribuição e
Levantamento se aplicarão separadamente a cada tipo ou grau. Na medida em que
esse tipo de distribuição não for possível, as Partes acordarão um método separado
para atribuição desse Petróleo Bruto Disponível.

Na hipótese de haver conflito entre os termos deste Procedimento de Atribuição e
Levantamento e o Contrato, os termos do Contrato prevalecerão.

Este Procedimento de Atribuição e Levantamento pode ser alterado periodicamente
mediante acordo mútuo das Partes.

Definições
As palavras e expressões definidas no Contrato, quando utilizadas neste instrumento
terão o significado a elas atribuído no Contrato. Além disso, as palavras a seguir terão

o significado previsto abaixo:

(a) “Trimestre actual” significa o trimestre civil no qual os cronogramas
pertinentes são elaborados e submetidos;

(b) “Trimestre Posterior” significa o primeiro trimestre civil após o Trimestre
Corrente;
(c) “Atribuição de Levantamentos” significa a quantidade de Petróleo Bruto

Disponível que cada Parte tem o direito de obter em dinheiro ou de fazer a
extracção e descarte de acordo com a Cláusula 10 do Contrato;

(d) “Primeiras Nomeações” significa uma declaração por escrito expedida por
cada Parte à outra pelo menos 25 (vinte e cinco) dias antes do início de cada
trimestre declarando o volume por grau da sua quota atribuída de
Levantamento estimada que a Parte deseje levantar durante o Trimestre
Posterior;

56 =
u CONF

tor SECRET

3.1

3.2

3.3

3.4

3.5

3.6

(e) “Receitas” significa o valor em dólares dos Estados Unidos determinado
multiplicando-se o Preço Realizável pelo número de Barris de Petróleo Bruto
Disponível levantados por uma Parte; e

(63) “Desequilíbrio das Receitas” significa a diferença entre as Receitas de cada
Parte aos quais ela tem direito e as Receitas que cada Parte recebeu.

Atribuição de Levantamento

Até 30 de Setembro de cada Ano Civil, o Operador informará as Partes a respeito da
sua previsão do Petróleo Bruto Disponível a ser produzido por grau durante cada mês
do primeiro semestre do Ano Civil imediatamente seguinte.

Até 31 de Março de cada Ano Civil, a Contratante informará a Agência Nacional do
Petróleo a respeito da sua previsão do Petróleo Bruto Disponível a ser produzido por
grau durante cada mês do semestre com início em 1 de Julho do Ano Civil.

35 (trinta e cinco) dias antes do início da produção da Área Contratual e a partir de
então, 35 (trinta e cinco) dias antes do início do Trimestre Posterior, a Contratante, por
meio do Operador, notificará a Agência Nacional do Petróleo a respeito da Atribuição
de Levantamento estimada que pode ser produzida e colocada à disposição durante o
Trimestre Posterior. Essa Atribuição de Levantamento estimada levará em conta
qualquer Desequilíbrio das Receitas referente ao primeiro trimestre anterior ao
Trimestre actual e qualquer Desequilíbrio das Receitas estimado referente ao Trimestre
actual calculado de acordo com o Artigo 4 deste Anexo 3. Essa notificação indicará as
quantidades estimadas de Petróleo com Royalties, Petróleo com Custo e Petróleo com
Lucro, a Atribuição de Levantamento estimada de cada Parte e o- Preço: Realizável
estimado utilizado para preparar as referidas Atribuições de Levantamento estimadas.

25 (vinte e cinco) dias antes do início da produção da Área Contratual, e a partir de
então no máximo 25 (vinte e cinco) dias após o início do Trimestre Posterior, cada
Parte notificará as demais a respeito da sua Primeira Nomeação de Petróleo Bruto
Disponível que ela pretende levantar durante o Trimestre Posterior, o que não será
superior à sua Atribuição de Levantamento estimada.

O Preço Realizável estimado a ser utilizado pelo Contratante para preparar a
Atribuição de Levantamento Trimestral Estimada será o Preço Realizável do primeiro
mês do Trimestre actual.

Cada Parte será obrigada a extrair a sua própria Atribuição de Levantamento. Na
hipótese de uma Parte levantar a quota de Atribuição de Levantamento da outra Parte
nos termos da Cláusula 10 do Contrato, a Parte que. fez o levantamento pagará à Parte
que não o fez as Receitas aplicáveis segundo a Cláusula 10 do Contrato. Nesse caso, a

Parte que não fez o levantamento será tratada, para todos os demais fins segundo. o:

Contrato, como se ela própria tivesse feito esse levantamento.

Ajustes das quotas de Atribuição de Levantamento

57
41

42

43

44

4.5

51

Até 35 (trinta e cinco) dias antes do último dia do Trimestre corrente, a quota de
Atribuição de Levantamento referente ao primeiro trimestre anterior será calculada e o
Desequilíbrio das Receitas determinado e acordado pela Agência Nacional do
Petróleo.

Até trinta e cinco (35) dias antes do último dia do Trimestre actual, o Desequilíbrio
das Receitas referente ao Trimestre actual será estimado, considerando-se o
Desequilíbrio das Receitas calculado em relação ao primeiro trimestre anterior
segundo o Artigo 4.1 acima.

O Deseguilíbrio das Receitas referente ao primeiro trimestre anterior calculado
segundo o Artigo 4.1 acima e o Desequilíbrio das Receitas referente ao Trimestre
corrente calculado segundo o Artigo 4.2 acima serão levados em consideração pelas
Partes debitando-se ou creditando-se tais Desequilíbrios das Receitas à quota de
Atribuição e Levantamento estimada de cada Parte referente ao Trimestre Posterior
apresentado dividindo-se o respectivo Desequilíbrio das Receitas pelo Preço
Realizável aplicável no período em questão.

O Contratante manterá registos completos de todas as extracções. No final de cada
trimestre, as Partes reunir-se-ão para conciliar a Atribuição e Levantamento e o
volume efectivamente levantado com a intenção de fazer ajustes conforme
apropriado. Caso surja qualquer discordância em relação à conciliação, o ponto
divergente será mutuamente dirimido pelas Partes, de acordo com os registos oficiais
da Agência Nacional do Petróleo.

Todas as Atribuições de Levantamento e o volume efectivamente extraído serão
auditados no final de cada Ano Civil por um auditor independente mutuamente aceite.

Detalhes do Cronograma

Notificação do Cronograma
Pelo menos 25 (vinte e cinco) dias antes do início de um mês civil, a Agência
Nacional do Petróleo notificará o Contratante sobre o cronograma proposto para o se

petroleiro referente a tal mês civil especificando o seguinte:

(a) uma variação de data de carregamento de 10 (dez) dias para
levantamento de cada petroleiro;

(b) o tamanho desejado do volume referente a cada levantamento em Barris,
sujeito sempre :a variação de mais ou menos 5% (cinco por cento) pela Parte
que fez a nomeação;

(c) o nome do petroleiro ou A Ser Designado (TBN) para cada levantamento para
carregamento em petroleiro. A designação do petroleiro feita como TBN será

CONFIDENCIAL
| Top SECRET

58

5.2

5.3

5.4

5.5

5.6

substituída pelo menos 5 (cinco) dias úteis antes da variação de data aceite, a
menos que seja aceite um período menor pelo Contratante; e

(d) instruções de documentação serão enviadas para cada levantamento no
máximo 4 (quatro) dias antes do primeiro dia da variação de data aceite em
relação ao petroleiro em questão.

Substituição de Petroleiro

Uma Parte poderá substituir outro petroleiro para levantar seu volume designado de
Petróleo Bruto, desde que esse petroleiro substituído tenha a mesma variação de data
na chegada que o petroleiro originalmente programado e todas as demais disposições
deste Procedimento de Atribuição e Levantamento sejam cumpridas.

Sobreposição de Variações de Data

Na hipótese de o Cronograma de Levantamento combinado conter sobreposição de
variações de data aceites, o petroleiro que entregar sua Notificação de Prontidão
(NOR) e tiver fornecido toda a documentação e obtido antes libertações dentro das
variações de data aceites será carregado primeiro, a menos que exigências
operacionais urgentes informem o contrário, caso em que, a sobreestadia ficará a cargo
das Operações Petrolíferas e debitada dos Custos Operacionais.

Confirmação dos Cronogramas de Levantamento

Pelo menos 15 (quinze) dias antes do início de um mês civil, o Contratante confirmará
a viabilidade dos cronogramas de levantamento mensais propostos ou-informará as
alterações necessárias em tais cronogramas. Essa confirmação, que será na forma de
cronograma de levantamento combinado, deverá incluir uma variação de data de
carregamento de 3 (três) dias para cada levantamento, sendo o primeiro dia a primeira
data de chegada e o terceiro dia, a último data de chegada.

Atrasos Operacionais

As Partes reconhecem que, às vezes, problemas ambientais e técnicos na Área
Contratual poderão causar atrasos e/ou interrupções no cronograma de levantamento
combinado. O Contratante notificará imediatamente a Agência Nacional do Petróleo a
respeito desses atrasos e/ou interrupções e o término previsto de cada atraso e/ou
interrupção e informará a Agência Nacional do Petróleo a respeito do cronograma de
levantamento combinado revisto. Na hipótese de essa notificação não permitir um
cronograma de levantamento combinado revisto por parte da Agência Nacional do
Petróleo, quaisquer custos resultantes serão debitados dos Custos Operacionais.

Atraso Estimado na Chegada de um Petroleiro aADienioa E

Sempre que transparecer que um petroleiro não estará disponível . conforme
programado ou se atrasar, a Parte que utilizou esse petroleiro notificará a(s) outra(s)
Parte(s) a respeito das circunstâncias e a duração esperada dos atrasos. Na ocasião da
avaliação do impacto que o Atraso terá no cronograma de levantamento combinado é

e
[ coNFIDENCIAL
ToP sECRET U

59

5.7

5.8

na produção durante o mês corrente e/ou seguinte, o Contratante fará revisão(ões)
adequada(s) ao cronograma de levantamento combinado para evitar a interrupção da
produção. Na hipótese de qualquer Parte não levantar sua parcela nomeada de
produção em qualquer mês/trimestre devido a circunstâncias fora do controlo da Parte
ou dificuldades em manter o cronograma de levantamento, essa Parte terá o direito,
durante o trimestre/mês seguinte, de levantar as quantidades não levantadas.

Normas do Petroleiro

Todos os petroleiros nomeados para levantamento por qualquer Parte deverão estar em
conformidade com os regulamentos e normas internacionais relativos ao tamanho,
equipamento, segurança, manutenção e afins aprovados pelo Contratante para o
terminal em questão e pelas autoridades competentes. O não cumprimento de tais
normas pelo petroleiro não isentará a Parte que fez a nomeação de arcar com as
consequências aplicáveis previstas no Contrato.

Destino de Petróleo Bruto

O Contratante divulgará sempre o destino do Petróleo Bruto levantado segundo o
Contrato.

60
l.

11

ANEXO 4

PROCEDIMENTOS DE AQUISIÇÃO E IMPLEMENTAÇÃO DE PROJECTO

Aplicação

Os Procedimentos de Aquisição que constituem parte do Contrato serão seguidos e
observados no cumprimento das obrigações de uma Parte segundo o Contrato.

Tais Procedimentos de Aquisição serão aplicados a todos os contratos e pedidos de
compra cujos valores excedam os respectivos limites previstos no Artigo 1.5 a seguir e
que, nesse sentido, exijam a aprovação prévia da Agência Nacional do Petróleo.

Na hipótese de haver conflito entre os termos destes Procedimentos de Aquisição e o
Contrato, os termos do Contrato prevalecerão.

Estes Procedimentos de Aquisição poderão ser alterados periodicamente mediante
acordo mútuo das Partes.

O Contratante terá poderes para celebrar qualquer contrato ou colocar qualquer pedido
de compra em seu próprio nome em relação à prestação de serviços ou à aquisição de
instalações, equipamentos, materiais ou suprimentos, ressalvado que:

(a) deverá ser obtida a aprovação prévia da Agência Nacionai do Petróleo no que
diz respeito a todos os contratos e pedidos de compra estrangeiros atribuídos a
terceiros em que o custo exceder Duzentos Mil Dólares dos Estados Unidos
($200.000) ou o equivalente em outra moeda durante o Período de Pesquisa e
Trezentos Mil Dólares dos Estados Unidos ($300.000) ou o equivalente em
outra moeda durante o Período de Produção;

(b) deverá ser obtida aprovação prévia da Agência Nacional do Petróleo no que
diz respeito a todos os contratos e pedidos de compra em que o custo exceder
Duzentos Mil Dólares dos Estados Unidos ($200.000) ou o equivalente em
outra moeda no local do contrato ou compra;

(c) o valor previsto nos parágrafos (a), (b) e (h) deste Artigo 1.5 será revisto pela
Agência Nacional do Petróleo sempre que transparecer a uma Parte que esses
limites criam restrições descabidas às Operações Petrolíferas ou não sejam
apropriadas. Em caso de alteração significativa na taxa de câmbio de moedas
locais para dólares dos Estados Unidos em relação à que existia na Data de
Entrada em Vigor, a Agência Nacional do Petróleo reverá os limites previstos
nos parágrafos (a), (b) e (h) deste Artigo 1.5; -

(d) esses contratos serão celebrados e os pedidos de compra serão colocados com

terceiros, os quais, na opinião da Contratada, têm condições técnicas e
financeiras de cumprir devidamente suas obrigações;

61

2.1

2.2

(e) serão utilizados em todos os momentos procedimentos habituais no sector
petrolífero para garantir preços competitivos;

(B o Contratante dará preferência a subcontratantes que sejam empresas
constituídas segundo as leis de São Tomé e Príncipe na medida máxima
possível e de acordo com a Lei do Petróleo;

(g) o Contratante dará preferência às mercadorias fabricadas ou produzidas em
São Tomé e Príncipe ou serviços prestados por cidadãos de São Tomé e
Príncipe de acordo com a Lei do Petróleo; e

(h) Os limites acima e esses procedimentos não se aplicarão a compras efectuadas
para stocks de restabelecimento de armazém não superiores a Cem Mil Dólares
dos Estados Unidos ($100.000) ou equivalente em outra moeda nem se
aplicarão à compra de tubulares inferior a Cem Mil Dólares dos Estados
Unidos ($100.000) ou equivalente em outra moeda efectuada em
complementação aos programas de perfuração planejados. Quando houver
componentes em dólares dos Estados Unidos e em outra moeda dessas
compras, o total não deverá ser superior ao equivalente a Cem Mil Dólares dos
Estados Unidos ($100.000).

Procedimento de Implementação de Projecto

O Contratante, percebendo a necessidade de um projecto ou contrato ao qual estes
Procedimentos de Aquisição se aplicam segundo o Artigo 1.5, apresentará esse
projecto ou contrato como parte do Programa de Trabalho e Orçamento proposto a ser
desenvolvido e submetido pelo Contratante à Agência Nacional do Petróleo segundo à
Cláusula 7 do Contrato.

(a) O Contratante fornecerá todas as informações relativas a um projecto, inclusive
o seguinte:

(1) a definição clara das necessidades e objectivos do projecto;
(ii) o âmbito do projecto; e
(ii) o custo estimado.

(b) O Contratante transmitirá a proposta do projecto juntamente com toda a
documentação correlata à Agência Nacional do Petróleo para consideração.

(c) A Agência Nacional do Petróleo considerará a proposta e a recomendação do
Contratanté e determinará finalmente a questão se a Agência: Nacional do
Petróleo não se opor ao projecto ou a qualquer parte dele no prazo de;30

* (trinta) dias do envio do projecto e o projecto: conforme proposto pelo:
Contratante será assim considerada como aprovada.

O projecto conforme aprovado segundo o Artigo 2.1 constituirá parte do Programa de
Trabalho e Orçamento referente às Operações Petrolíferas. Essa aprovação também

62 ==
CONFIDENCIAL

ToP SECRET

23

24

31

constituirá todas as autorizações por parte da Agência Nacional do Petróleo ao
Contratante para assinar contratos e pedidos de compra pertinentes à proposta do
projecto, sujeito às disposições dos Artigos 1.5 e 3 deste Anexo 4.

Os recursos para a concepção, supervisão e gestão do projecto serão antes redigidos
pelo especialista interno do Contratante. Se a Agência Nacional do Petróleo aprovar os
recursos acima, o desenho, supervisão e gestão do projecto poderão ser realizados pelo
Contratante segundo o orçamento aprovado para o projecto. Empresas de engenharia e
projecto de São Tomé competentes deverão ter prioridade sobre terceiras empresas
pelo Contratante em relação a tais projectos de acordo com a Lei do Petróleo. A
equipe da Agência Nacional do Petróleo que deverá receber apoio segundo a Cláusula
14 do Contrato será totalmente envolvida no desenho, supervisão e gestão do projecto.

Após aprovação do projecto e do respectivo orçamento, o Contratante preparará e
transmitirá à Agência Nacional do Petróleo todos os detalhes do projecto, inclusive o
seguinte:

(a) definição do projecto;

(b) especificação do projecto;

(b) | diagramas de fluxo;

(d) cronograma de implementação de projectos contendo todas as fases do
projecto, inclusive projecto de engenharia, aquisição de materiais e
equipamentos, inspecção, transporte, fabricação, construção, instalação, teste e
entrada em funcionamento; .

(e) especificações importantes de equipamentos;

(f) | custo estimado do projecto;

(g) | relatório de situação de actividade; e

(h) — cópias de todas as autorizações aprovadas para gasto (AFESs).

Procedimento de Oferta Contratual

O seguinte procedimento de oferta se aplicará a obras, contratos e contratos de

fornecimento de serviços e contratos de fornecimento não directamente assumidos

pelo Contratante ou uma Afiliada:

(a) O Contratante manterá uma lista de subcontratantes aprovados para fins dos
contratos de Operações Petrolíferas (a “Lista de Contratantes Aprovados”).
A Agência Nacional do Petróleo terá o direito de nomear subcontratantes a ser
incluídos ou excluídos da lista. A Agência Nacional do Petróleo e o

Contratante serão responsáveis pela pré-qualificação de qualquer
subcontratante a ser incluído na Lista de Contratantes Aprovados.

FIDENCIAL
SECRET

63

CON
ToP

3.2

3.3

3.4

3.5

3.6

(b) Os subcontratantes incluídos na Lista de Contratantes Aprovados serão tanto
subcontratantes quanto pessoas jurídicas locais e/ou estrangeiras. Quando
exigido por lei, eles serão registados na Agência Nacional do Petróleo.

(c) - Quando um contrato entrar em fase de licitação, o Contratante apresentará uma
lista de licitantes propostos à Agência Nacional do Petróleo para concorrência
pelo menos 15 (quinze) dias úteis antes da emissão dos editais de licitação aos
potenciais subcontratantes. A Agência Nacional do Petróleo poderá propor a
inclusão de nomes adicionais na lista de potenciais licitantes ou a exclusão de
qualquer um deles. As especificações contratuais estarão em português e em
formato reconhecido utilizado no sector petrolífero internacional.

(d) Se a Agência Nacional do Petróleo não responder no prazo de 15 (quinze) dias
úteis a contar da data do recebimento oficial depois da apresentação da lista de
licitantes propostos conforme acima mencionado, a lista será considerada ter
sido aprovada.

De acordo com os limites previstos no Artigo 1.5, o Contratante criará um Comité de
Licitação que será responsável por pré-qualificar os licitantes, enviar editais de
licitação, receber e avaliar lances e determinar os licitantes ganhadores a quem os
contratos serão atribuídos.

O Contratante enviará análises e recomendações de lances recebidos e abertos pelo
Comité de Licitação à Agência Nacional do Petróleo para aprovação antes da
assinatura do contrato no prazo de 30 (trinta) dias úteis a contar da data do
recebimento oficial. A aprovação das recomendações do Contratante será considerada
feita se a Agência Nacional do Petróleo não tiver respondido no referido prazo:

Os potenciais fornecedores e/ou subcontratantes de trabalho estimado superior a Cem
Mil Dólares dos Estados Unidos ($100.000) referente ao Período de Pesquisa e
Duzentos Mil Dólares dos Estados Unidos ($200.000) referente ao Período de
Produção ou seu equivalente submeterão o resumo comercial de seus lances ao
Contratante em 2 (dois) envelopes devidamente selados, um endereçado ao
Contratante e o outro endereçado à Agência Nacional do Petróleo. O Contratante
reterá um e enviará um à Agência Nacional do Petróleo em envelope fechado
devidamente selado e endereçado à Agência Nacional do Petróleo.

Em todos os casos, o Contratante fará divulgação completa à Agência Nacional do
Petróleo a respeito da sua relação, se houver, com quaisquer subcontratantes.

Estes Procedimentos de Aquisição poderão ser renunciados e o Contratante poderá
negociar directamente com um subcontratante:

(a): em situações de emergência, desde que ela informe imediatamente. a * Agência
“Nacional do Petróleo do resultado dessas negociações; e. so

(b) em trabalho que exija especializações pouco comuns ou quando circunstâncias
especiais o justificarem na ocasião da aprovação da Agência Nacional do
Petróleo, aprovação essa que não deve ser negada injustificadamente

64

4.1

42

44

4.5

51

5.2

5.3

54

Condições Gerais de Contratos

As condições de pagamento estabelecerão que:

(a) pelo menos 10% (dez por cento) do preço do contrato sejam mantidos como
taxa de retenção até depois do final de um período de garantia acordado com o
subcontratante, taxa essa que variará entre 6 (seis) meses e 12 (doze) meses,
dependendo do contrato, à excepção de aquisição de dados de perfuração e
sísmicos, pesquisas de poço e outros serviços; ressalvado que, um.
subcontratante poderá ter a opção de prestar outra garantia equivalente à
retenção de 10% (dez por cento), tal como uma carta de crédito stand-by
irrevogável ou garantia de desempenho; e

(b) será feita provisão relativa a imposto retido na fonte, conforme possa ser
aplicável.

As leis aplicáveis de todos os contratos assinados com subcontratantes serão, na
medida viável, as leis de São Tomé.

As leis de São Tomé serão aplicáveis a todos os subcontratantes que realizam
trabalhos no Território de São Tomé e Príncipe. Na medida possível, eles utilizarão os
recursos de São Tomé, tanto humanos quanto materiais, de acordo com a Lei do
Petróleo.

Cada - contrato deverá prever uma rescisão . antecipada quando necessário e o
Contratante deverá envidar esforços razoáveis para obter uma disposição de rescisão
com penalidade mínima.

Os subcontratantes informam que, em caso de subcontratante estrangeiro, a parte local
do trabalho, em todos os casos, será realizada pela subsidiária local do subcontratante,
sempre que possível.

Aquisição de Materiais e Equipamentos

O Contratante poderá, por si mesmo ou por meio das suas Afiliadas, adquirir materiais
e equipamentos sujeitos às condições previstas neste Artigo 5 e nestes Procedimentos
de Aquisição.

As disposições deste Artigo 5 não se aplicarão a contratos/projectos de parcela única
ou turnkey.

Ao solicitar os equipamentos ou materiais, o Contratante obterá dos fornecedores /
fabricantes os abatimentos e descontos e as garantias de que esses descontos, garantias
e todas as demais concessões e responsabilidades serão em benefício das Operações
Petrolíferas. )

pENCIAL
ECRET

O Contratante deverá:

CONFI
65 ToP $ =

5.5

5.6

5.7

(a) - por meio de políticas e procedimentos estabelecidos, garantir que seus esforços
de aquisição se revertam no melhor valor total, com a devida consideração de
qualidade, serviços, preço, entrega e Custos Operacionais em benefício das
Operações Petrolíferas;

(b) manter registos adequados, os quais serão mantidos actualizados,
documentando claramente as actividades de aquisição;

(c) fornecer inventário trimestral e anual de materiais e equipamentos em stocks;

(d) fornecer uma listagem trimestral de materiais e equipamentos excedentes em
sua lista de stocks à Agência Nacional do Petróleo; e

(e) verificar as listagens de materiais e equipamentos excedentes de outras
empresas que operam no Território de São Tomé e Príncipe, a fim de
identificar os materiais disponíveis no país antes de iniciar qualquer pedido de
compra no exterior.

O Contratante iniciará e manterá políticas e práticas que estabeleçam ambiente e clima
competitivos entre todos os fornecedores locais e estrangeiros. O processo de cotação
competitivo será empregado para todas as aquisições locais em que o valor estimado
exceder o equivalente a Cem Mil Dólares dos Estados Unidos ($100.000), conforme
segue:

(a) a fabricação, sempre que possível, será feita no local. Para esse efeito, as
Operações Petrolíferas reconhecem e acomodarão as ofertas locais a um ágio
não superior a 10% (dez por cento); é

(b) sujeito ao Artigo 3.1, o Contratante dará preferência a subcontratantes naturais
de São Tomé na concessão de contratos. Os contratos que estiverem dentro do
limite financeiro acordado do Contratante serão atribuídos apenas a
subcontratantes naturais de São Tomé competentes que possuam as
habilidades/capacidades necessárias para a assinatura desses contratos e o
Contratante motificará a Agência Nacional do Petróleo de forma
correspondente.

A análise e recomendação de cotações competitivas com valor superior aos limites
estabelecidos no Artigo 1.5 serão transmitidas à Agência Nacional do Petróleo para
aprovação antes da expedição do pedido de compra ao fornecedor/fabricante
seleccionado. A aprovação será considerada feita no caso de a Agência Nacional do
Petróleo não ter respondido no prazo de 30 (trinta) dias do recebimento, por esta
última, da referida análise e recomendação.

A inspecção prévia de sondas, equipamentos é materiais em stock de valor razoável
será realizada conjuntamente na fábrica e/ou no'cais antes do embarque, a pedido de
qualquer Parte.

66

Monitorização do Projecto

O Contratante fornecerá um relatório do projecto à Agência Nacional do Petróleo.

No caso de projectos importantes superiores a Um Milhão de Dólares dos Estados
Unidos ($1.000.000) ou valor equivalente, o Contratante fornecerá à Agência Nacional
do Petróleo um relatório trimestral detalhado, o qual incluirá:

(a) orçamento aprovado total de cada projecto;

(b) — gastos em cada projecto;

(c) | variação e explicações;

(d) - número e valor de pedidos de alteração de construção;

(e) gráfico de barras do cronograma contendo o trabalho em andamento e o
trabalho já concluído e o cronograma dos pontos de controlo e eventos
significativos; e

(b resumo do progresso durante o período de apresentação de relatório, resumo
dos problemas existentes, se houver, e acção sanadora proposta, problemas
previstos e percentagem de conclusão,

ressalvado que, a Agência Nacional do Petróleo terá o direito de enviar os seus
próprios representantes para aceder ao projecto, com base no relatório.

Em caso de aumento do custo superior a cinco por cento (5%) do projecto, o
Contratante notificará imediatamente a Agência Nacional do Petróleo e obterá a
aprovação orçamentária necessária.

No máximo 6 (seis) meses após a conclusão física de qualquer projecto importante
cujo custo exceder Um Milhão de Dólares dos Estados Unidos ($1.000.000) ou seu
equivalente, o Contratante elaborará e entregará à Agência Nacional do Petróleo um
relatório de conclusão do projecto que incluirá o seguinte:

(a) | desempenho de custo do projecto de acordo com a descrição do trabalho no
início do projecto;

(b) | alteração significativa em qualquer item ou subitem;
(c) resumo de problemas e eventos esperados que surgiram durante o projecto; e

[(Jd) lista de materiais excedentes.

67
ANEXO 5

PROCEDIMENTO DE VENDA DE ACTIVOS

Mediante anuência da Agência Nacional do Petróleo de que os activos identificados
devem ser vendidos, o seguinte procedimento se aplicará:

1. O Contratante convocará uma licitação devidamente anunciada em pelo menos um
(1) jornal de circulação nacional, e nas estações de rádio e televisão nacionais no
que se refere a todos os activos cujos valores contabilísticos correspondam a Cem
Mil Dólares dos Estados Unidos ($100.000) ou acima, independente da
propriedade desses activos.

2. Todos os activos com valores contabilísticos entre Cem Mil Dólares dos Estados
Unidos ($100.000) e acima serão vendidos com comprovação do lance mais alto
entre no mínimo 3 (três) licitantes, sujeito ao licitante que deu o lance mais alto
não ter relação com o Contratante.

3. A venda de activos à Afiliada do Contratante será levada à atenção expressa da
Agência Nacional do Petróleo e apenas com o seu consentimento por escrito.

4. O Contratante poderá alienar ao Contratante a totalidade dos activos com valores
contabilísticos inferiores a Cem Mil Dólares dos Estados Unidos ($100.000) da
melhor maneira possível, com base no preço mais alto disponível.

68

“NA
ANEXO 6

MODELO DE GARANTIA DE MATRIZ

ESTA GARANTIA é prestada neste dia 15 de Outubro de 2011.
ENTRE:

(1) | ORANTO PETROLEUM INTERNATIONAL, LIMITED, sociedade constituída e
existente segundo as leis de Nigéria, com sede social em Plot 8, Water Corporation
Way, Oniru Estate, Victoria Island, Lagos-Nigeria(o Avalista); e

(2) A REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ E PRÍNCIPE (o “Estado”),
representada, para fins desta Garantia, pela Agência Nacional do Petróleo.

CONSIDERANDO QUE o Avalista é a matriz da ORANTO PETROLEUM - STP,
LIMITADA, constituída e existente segundo as leis de São Tomé e Príncipe, com sede social
em Rua de Moçambique, Distrito de Agua-Grande, São Tomé (a “Sociedade”);

CONSIDERANDO QUE a Sociedade celebrou um contrato de partilha de produção (o
Contrato) com, entre outros, o Estado no tocante à Area Contratual;

CONSIDERANDO QUE o Estado deseja que a assinatura e cumprimento do Contrato pela
Sociedade sejam garantidos pelo Avalista e este deseja prestar tal Garantia a título de
incentivo ao Estado celebrar o Contrato e em contraprestação pelos direitos e benefícios que
se revertem à Sociedade nos termos daquele instrumento; e

CONSIDERANDO QUE o Avalista entende e assume totalmente as obrigações contratuais
segundo o Contrato da Sociedade.

ISSO POSTO, fica neste acto justo e contratado o quanto segue:
1. Definições e Interpretação

Todas as palavras e expressões em letra maiúscula contidos nesta Garantia terãb o
mesmo significado que no Contrato, a menos que seja de outro modo especificado
neste instrumento.

2. Âmbito desta Garantia

O Avalista neste acto garante ao Estado o pagamento e cumprimento tempestivos de
todas e quaisquer dívidas e obrigações da Sociedade para com o Estado oriundas ou
relativas ao Contrato, inclusive o pagamento de quaisquer valores que. devam. ser
pagos pela Sociedade ao Estado quando se tornarem devidos e pagáveis. 3. Dispensa

de Notificação, Anuência a Todas as Alterações . e

O Avalista neste acto dispensa notificação da aceitação desta Garantia e da situação da
dívida da Sociedade em qualquer momento, e obriga-se expressamente a quaisquer
prorrogações, renovações, alterações ou antecipações de valores devidos ao Estado

69

=

segundo o Contrato ou a qualquer dos termos do Contrato, tudo sem isentar o Avalista
de qualquer obrigação nos termos desta Garantia.

Garantia Absoluta e Incondicional

As obrigações do Avalista constituirão uma garantia absoluta, incondicional e
ilimitada de pagamento e cumprimento a ser prestada estritamente de acordo com os
termos deste instrumento, e sem considerar as defesas que possam estar à disposição
da Sociedade.

Inexistência de Isenção do Avalista

As obrigações do Avalista nos termos deste instrumento não serão de forma alguma
isentadas nem de outro modo afectadas: pela libertação ou devolução, pela Sociedade,
de qualquer bem dado em garantia ou outra garantia que ela possa deter ou vir a
adquirir para pagamento de qualquer obrigação neste acto garantida; por qualquer
mudança, troca ou alteração desse bem dado em garantia ou outra garantia; pela
prática ou omissão em praticar qualquer acto nesse sentido contra a Sociedade ou
contra o Avalista; ou por quaisquer outras circunstâncias que possam de outro modo
constituir uma isenção ou defesa judicial ou por equidade de um avalista.

Inexistência de Exigência de acto Anterior

O Estado não será obrigado a fazer exigências de pagamento ou cumprimento contra a
Sociedade ou contra qualquer outra Pessoa ou executar qualquer bem dado em
garantia ou outra garantia que possa ser detida pelo Estado ou de outro modo praticar
qualquer acto antes de recorrer ao Avalista nos termos deste instrumento.

Direitos Cumulativos

Todos os direitos, poderes e recursos do Estado segundo este instrumento serão
cumulativos e não alternativos, e somar-se-ão aos direitos, poderes e recursos
oferecidos ao Estado por lei ou outro.

Garantia Contínua

Esta Garantia tem por objectivo ser e será considerada uma garantia contínua
pagamento e cumprimento e permanecerá em pleno vigor e efeito enquanto o Conffato
e quaisquer alterações correspondentes permanecerem pendentes ou existir qualquer
obrigação da Sociedade para como Estado nos termos daquele instrumento.

Notificação de Exigência

Mediante inadimplemento no cumprimento de qualquer das obrigações da Sociedade
garantidas nos termos deste instrumento, o Estado ou seu procurador devidamente,
autorizado poderá enviar notificação por escrito ao Avalista na sua sede social ;em
Lagos - Nigéria a respeito do valor devido, e o Avalista, no prazo de dez (10) dias
úteis, efectuará ou fará com que seja efectuado o pagamento desse valor conforme
notificado, em dólares dos Estados Unidos, no banco ou noutro local em que o Estado
designar e sem qualquer compensação ou redução de tal pagamento em relação a
qualquer reivindicação que a Matriz ou a Sociedade possa ter na época ou vier a ter.

70

10.

n.

13.

15.

Cessão

O Avalista não deve, de maneira alguma, efectuar ou fazer ou permitir que seja
afectada a cessão ou transferência de qualquer das suas obrigações nos termos deste
instrumento sem o consentimento expresso por escrito do Estado.

Sub-rogação

Até que todas as dívidas neste acto garantidas tenham sido pagas integralmente, o
Avalista não terá direito a subrogação a qualquer garantia, bem dado em garantia ou
outros direitos que possam ser detidos pelo Estado.

Pagamento de Despesas

O Avalista pagará ao Estado todos os custos e despesas razoáveis, inclusive
honorários de advogado, incorridos por ele na cobrança ou acordo de qualquer dívida
da Sociedade neste acto garantida ou na execução do Contrato ou desta Garantia.

Leis Aplicáveis e Arbitragem
Esta Garantia será regida e interpretada de acordo com as leis do Estado.

Todas as controvérsias ou reivindicações oriundas ou relativas a esta Garantia serão
dirimidas a final por arbitragem, de acordo com o procedimento previsto no Contrato;
entretanto, se além da arbitragem prevista neste instrumento, uma arbitragem também
tiver sido instaurada segundo o Contrato em relação às obrigações neste acto
garantidas, a arbitragem instaurada neste acto será incorporada à arbitragem instaurada
segundo o Contrato e o juízo arbitral nomeado segundo este instrumento. será o mesmo
juízo arbitral nomeado segundo o Contrato. A arbitragem será conduzida nos idiomas
inglês e português e a decisão será final e obrigará as partes.

Independência das Disposições

Se por qualquer motivo qualquer disposição deste instrumento for considerada ilegal,
inexequível ou inválida, a validade ou exequibilidade das disposições remanescent:
deste instrumento não será afectada.

Confidencialidade

O Avalista obriga-se a dar tratamento sigiloso a esta Garantia e ao Contrato e não
divulgará, intencionalmente ou não, a qualquer terceiro, excepto na medida exigida
por lei, os termos e condições deste ou daquele instrumento sem o prévio
consentimento por escrito do Estado.

n

EM TESTEMUNHO DO QUE, o Avalista e a Sociedade assinaram esta Garantia, aos 15
dias do mês de Outubro de 2011.

GRANTO PETROLEUM INTERNATIONAL, LIMITED

Por:

Cargo: FP Lc

REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ E PRÍNCIPE

PELA AGÊNC TA NACIONAL DO PETRÓLEO

Dra Das

Cargo: Séoufiue DES aspect DO RETRO
Cenas DE Deer Ema

72
Sovemo
Gabinete do Primeiro Ministro

PLENOS PODERES

NÓS, PATRICE EMERY TROVOADA, PRIMEIRO MINITRO E CHEFE DO
GOVERNO DA REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ E PRINCIPE,
FAZEMOS SABER A QUEM O CONHECIMENTO DESTES COMPETIR QUE O
SENHOR LUÍS ALBERTO CARNEIRO DE PRAZERES, DIRECTOR EXECUTIVO
DA AGÊNCIA NACIONAL DO PETRÓLEO (ANP-STP), ESTÁ AUTORIZADO EM
VIRTUDE DO PRESENTE DOCUMENTO A ASSINAR O CONTRATO DE
PARTILHA DE PRODUÇÃO (CPP) RELATIVO À PESQUISA E PRODUÇÃO DO
PETRÓLEO E GÁS NO BLOCO NÚMERO TRÊS, QUE INTEGRA A ZONA A DA
ZONA ECONÓMICA EXCLUSIVA (ZEF) DA REPÚBLICA DEMOCRÁTICA DE
SÃO TOMÉ E PRÍNCIPE, NEGOCIADO PELA ANP-STP COM A COMPANHIA:
PETROLÍFERA DENOMINADA ORANTO PETROLEUM (SÃO TOMÉ)
LIMITADA, DE NACIONALIDADE SÃOTOMENSE, CUJO CAPITAL ESTÁ
INTEGRALMENTE DETIDO E CONTROLADO PELA COMPANHIA ORANTO
PETROLEUM LIMITED DE NACIONALIDADE NIGERIANA E APROVADO
PELO VENERANDO CONSELHO DE MINISTROS

POR SER VERDADE, EMITIMOS O PRESENTE DOCUMENTO QUE VAI
ASSINADO POR MIM E AUTENTICADO COM SELO BRANCO EM USO NESTE
GABINETE

FEITO EM SÃO TOMÉ, AOS QUATRO DIAS DO MÊS DE OUTUBRO DE 2011.

a [Povenda.

PATRICE EMERY TROVOADA
PRIMEIRO MINISTRO E CHEFE DO GOVERNO
O Primeiro Ministro e Chefe do Governo

INSTRUMENT OF RATIFICATION

By this present Instrument of Ratification, I, Patrice Emery Trovoada, Prime Minister
and Head of the Government of Democratic Republic of São Tomé e Principe declares
that Government of Democratic Republic of SaoTomé e Principe and Oranto
Petroleum-STP, Limitada has entered into a Production Sharing Contract for EEZ Block
3.

Having both Parties complied with due process in accordance with laws of Democratic
Republic of Sãc Tomé e Princpe.1 declare this Contract valid and approved.

In Witness whereof, this Instrument of Ratification is executed as Deed on this 13 th
October 2011.

PATRICE EMERY TROVOADA
PRIME MINISTER AND HEAD OF GOVERNMENT
